Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
AMONG
 
COWTOWN PIPELINE L.P.
 
AS SELLER
 
AND
 
QUICKSILVER GAS SERVICES LP
 
AND
 
COWTOWN PIPELINE PARTNERS L.P.
 
AS PURCHASERS
 
Executed on December 10, 2009
 
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 

    Page
ARTICLE 1
PURCHASE AND SALE
1
Section 1.1
Purchase and Sale
1
Section 1.2
Assets
1
Section 1.3
Excluded Assets
2
Section 1.4
Effective Time; Proration of Costs and Revenues
3
Section 1.5
Delivery and Maintenance of Records
4
ARTICLE 2
PURCHASE PRICE
5
Section 2.1
Purchase Price
5
Section 2.2
Adjustments to Purchase Price
5
ARTICLE 3
TITLE MATTERS
5
Section 3.1
Seller’s Title
5
Section 3.2
Casualty or Condemnation Loss
6
ARTICLE 4
NORM, WASTES AND OTHER SUBSTANCES
6
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
7
Section 5.1
Generally
7
Section 5.2
Existence and Qualification
7
Section 5.3
Power
7
Section 5.4
Authorization and Enforceability
7
Section 5.5
No Conflicts
8
Section 5.6
Liability for Brokers’ Fees
8
Section 5.7
Litigation
8
Section 5.8
Taxes and Assessments
8
Section 5.9
Compliance with Laws
9
Section 5.10
Material Contracts
9
Section 5.11
Governmental Authorizations
10
Section 5.12
Preference Rights and Transfer Requirements
10
Section 5.13
Outstanding Capital Commitments
10
Section 5.14
Condemnation
10
Section 5.15
Bankruptcy
11
Section 5.16
NGA
11
Section 5.17
Investment Company
11
Section 5.18
No Tax Partnership
11
Section 5.19
Insurance
11
Section 5.20
Environmental
11
Section 5.21
Title
12
Section 5.22
Intellectual Property
12
Section 5.23
Condition of Assets
12
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
12
Section 6.1
Existence and Qualification
12
Section 6.2
Power
12
Section 6.3
Authorization and Enforceability
13
Section 6.4
No Conflicts
13
Section 6.5
Liability for Brokers’ Fees
13
Section 6.6
Litigation
13
Section 6.7
Limitation
13
Section 6.8
Bankruptcy
14
ARTICLE 7
COVENANTS OF THE PARTIES
14
Section 7.1
Access
14
Section 7.2
Government Reviews
14
Section 7.3
Notification of Breaches
14
Section 7.4
Assignments; Operatorship
15
Section 7.5
Public Announcements
16
Section 7.6
Operation of Business
16
Section 7.7
Transfer Requirements
16
Section 7.8
Tax Matters
17
Section 7.9
Further Assurances
18
Section 7.10
Eni GGA
18
Section 7.11
Rights-of-Way Amendments
18
ARTICLE 8
CONDITIONS TO CLOSING
19
Section 8.1
Conditions of Seller to Closing
19
Section 8.2
Conditions of Purchasers to Closing
19
ARTICLE 9
CLOSING
20
Section 9.1
Time and Place of Closing
20
Section 9.2
Obligations of Seller at Closing
20
Section 9.3
Obligations of Purchasers at Closing
21
Section 9.4
Closing Payment & Post-Closing Purchase Price Adjustments
21
ARTICLE 10
TERMINATION
22
Section 10.1
Termination
22
Section 10.2
Effect of Termination
23
ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS
24
Section 11.1
Receipts
24
Section 11.2
Expenses
24
Section 11.3
Assumed Seller Obligations
24
Section 11.4
Indemnities
25
Section 11.5
Indemnification Actions
27
Section 11.6
Release
28
Section 11.7
Limitation on Actions
28
Section 11.8
Disclaimers
29
Section 11.9
Waiver of Trade Practices Acts
30
Section 11.10
Recording
31
ARTICLE 12
MISCELLANEOUS
31
Section 12.1
Counterparts
31
Section 12.2
Notice
31
Section 12.3
Sales or Use Tax Recording Fees and Similar Taxes and Fees
32
Section 12.4
Expenses
32
Section 12.5
Change of Name
33
Section 12.6
Replacement of Bonds, Letters of Credit and Guarantees
33
Section 12.7
Governing Law and Venue
33
Section 12.8
Captions
33
Section 12.9
Waivers
33
Section 12.10
Assignment
33
Section 12.11
Entire Agreement
34
Section 12.12
Amendment
34
Section 12.13
No Third-Party Beneficiaries
34
Section 12.14
References
34
Section 12.15
Construction
34
Section 12.16
Limitation on Damages
35
Section 12.17
Conspicuousness
35
Section 12.18
Severability
35
Section 12.19
Time of Essence
35
Section 12.20
Certain Actions by Purchasers
35

 
                                                    
 
 

--------------------------------------------------------------------------------

 


EXHIBITS


Exhibit A
System
Exhibit B
Conveyance
Exhibit C
Lease Agreement
Exhibit D
Parent Guaranty

 
SCHEDULES
 
Schedule 1.2(b)
Contracts
Schedule 1.2(c)
Surface Contracts
Schedule 1.2(e)
Pipelines
Schedule 1.3(e)
Excluded Items
Schedule 1.3(j)
Excluded Rights-of-Way
Schedule 5.5
Seller’s Conflicts
Schedule 5.7
Litigation
Schedule 5.8
Taxes and Assessments
Schedule 5.9
Compliance with Laws
Schedule 5.10(a)
Material Contracts
Schedule 5.10(b)
Contract Matters
Schedule 5.11 Governmental Authorization Matters
Schedule 5.12
Preference Rights and Transfer Requirements
Schedule 5.13
Outstanding Capital Commitments
Schedule 5.19
Insurance
Schedule 5.20
Environmental Matters
Schedule 5.21(b)
Title Matters
Schedule 6.4(b)
Purchasers’ Conflicts
Schedule 7.6
Operation of Business
Schedule 9.3(a)
Seller’s Account Information



                                                                  

 

--------------------------------------------------------------------------------

 


DEFINITIONS
 
“actual knowledge” has the meaning set forth in Section 5.1(a).
 
“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.
 
“Adjustment Period” has the meaning set forth in Section 2.2(a).
 
“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or Law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Asset, or the migration or transportation from other lands to any Asset, of any
Hazardous Materials that require Remediation pursuant to any Laws, including,
but not limited to, Environmental Laws, or that require Remediation under the
terms of any of the Surface Contracts.
 
“AFE” means authority for expenditure.
 
“Affiliates” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person; provided,  that for purposes of this Agreement, (i) Quicksilver and its
subsidiaries, including Seller (other than Purchasers and their respective
subsidiaries) shall not be deemed to be Affiliates of Purchasers and their
respective subsidiaries and (ii) Purchasers and their respective subsidiaries
shall not be deemed to be Affiliates of Quicksilver and its subsidiaries,
including Seller (other than Purchasers and their respective subsidiaries).
 
“Agreed Interest Rate” means simple interest calculated at the rate of four
percent (4%) per annum.
 
“Agreement” means this Purchase and Sale Agreement.
 
“Assets” has the meaning set forth in Section 1.2.
 
“Assumed Seller Obligations” has the meaning set forth in Section 11.3.
 
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
 
“Claim” or “Claims” has the meaning set forth in Section 11.4(a).
 
“Claim Notice” has the meaning set forth in Section 11.5(b).
 
“Closing” has the meaning set forth in Section 9.1(a).
 
“Closing Date” has the meaning set forth in Section 9.1(b).
 
“Closing Payment” has the meaning set forth in Section 9.4(a).
 
“Code” has the meaning set forth in Section 7.8(b).
 
“Conflicts Committee” means the conflicts committee of the board of directors of
Quicksilver Gas Services GP LLC, the general partner of KGS.
 
“Contracts” has the meaning set forth in Section 1.2(b).
 
“Conveyance” has the meaning set forth in Section 3.1(b).
 
“CoServ” means Denton County Electric Cooperative, Inc.
 
“CoServ Reimbursement” means any reimbursement paid by CoServ pursuant to the
contract described in item 1 of Schedule 1.2(b) on account of construction aid
paid to CoServ pursuant thereto.
 
“Cowtown” has the meaning set forth in the preamble to this Agreement.
 
“Defensible Title” means that title of Seller with respect to the Real Property
Interests, except for and subject to Permitted Encumbrances, is free and clear
of liens, encumbrances, obligations, security interests, irregularities,
pledges, or other defects.
 
“DTPA” has the meaning set forth in Section 11.9.
 
“Effective Time” has the meaning set forth in Section 1.4(a).
 
“Eni” means Eni Petroleum US LLC.
 
“Eni GGA” means that certain Gas Gathering Agreement dated effective April 1,
2009, by and between Seller, as “Gatherer,” and Eni, as “Producer.”
 
“Environmental Laws” means, as the same may have been amended, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011
et seq.; and all applicable related law, whether local, state, territorial, or
national, of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of human health, safety, natural
resources or the environment and all regulations implementing the foregoing.
 
“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Assets prior to the
Effective Time or (ii) pursuant to any claim or cause of action by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
any violation of, or any remediation obligation under, any Environmental Laws
which is attributable to the ownership or operation of the Assets prior to the
Effective Time.
 
“Equipment” has the meaning set forth in Section 1.2(d).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excluded Assets” has the meaning set forth in Section 1.3.
 
"Excluded Rights-of-Way" has the meaning set forth in Section 1.3(j)
 
“Facility” means that certain treating facility located on that certain 69.03
acre tract of land more specifically described in the instrument set forth in
item A1 of Schedule 1.2(c), together with all compressors, dehydration and amine
units, tanks, machinery and equipment appurtenant and relating exclusively to
such treating facility.
 
“GAAP” means United States generally accepted accounting principals consistently
applied.
 
“Governmental Authorizations” has the meaning set forth in Section 5.11.
 
“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal or other governments; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.
 
“Hazardous Materials” means wastes, pollutants, contaminants, hazardous
materials, hazardous wastes and any other materials or substances subject to
regulation relating to the protection of the environment, human health or worker
safety.
 
“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976.
 
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur extracted from hydrocarbons.
 
“Indemnified Party” has the meaning set forth in Section 11.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
 
“Indemnity Claim” has the meaning set forth in Section 11.5(b).
 
“KGS” has the meaning set forth in the preamble to this Agreement.
 
“Laws” means all statutes, laws, rules, regulations, ordinances, orders,
judgments, decrees and codes of Governmental Bodies.
 
"Lease Agreement" means a lease agreement covering the Excluded Rights-of-Way
and any Retained Assets substantially in the form of the Lease Agreement
attached hereto as Exhibit C.
 
“Material Adverse Effect” means any effect that, when taken together with all
other effects, is reasonably expected to have a material and adverse effect on
the value of the Assets, taken as a whole, and as currently operated, in excess
of $6,000,000; provided, however, that “Material Adverse Effect” shall not
include (i) any effect resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement, unless and to
the extent that entering into this Agreement results in the breach of a Material
Contract; (ii) any effect resulting from changes in general market, economic,
financial or political conditions or any outbreak of hostilities or war, (iii)
any effect that affects the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally (including
changes in commodity prices or general market prices in the Hydrocarbon
exploration, production, development, processing, gathering and/or
transportation industry generally), and (iv) any effect resulting from a change
in Laws.
 
"Material Contracts" has the meaning set forth in Section 5.10(a).
 
“MMBtu” has the meaning set forth in the Eni GGA.
 
“NORM” means naturally occurring radioactive material.
 
“Option Agreement” means the Option, Right of First Refusal, and Waiver in
Amendment to the Omnibus Agreement and Gas Gathering and Processing Agreement,
dated as of June 9, 2009. among Quicksilver, KGS, Cowtown Gas Processing
Partners L.P., Quicksilver Gas Services GP LLC, and Cowtown.
 
“Parent Guaranty” has the meaning set forth in the recitals of this Agreement.
 
“Permitted Encumbrances” means any or all of the following:
 
(a)           Third party consent requirements and similar restrictions;
 
(b)           Liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions;
 
(c)           Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or if delinquent, being contested in good faith by appropriate
actions;
 
(d)           All rights to consent by, required notices to, filings with, or
other actions by Governmental Bodies in connection with the sale or conveyance
of the Assets or interests therein if they are not required or customarily
obtained prior to the sale or conveyance;
 
(e)           Rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;
 
(f)           Easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations except to the extent the same
would materially interfere or would be reasonably likely to materially interfere
with the operation of the Assets;
 
(g)           All rights reserved to or vested in any Governmental Body to
control or regulate any of the Assets in any manner and all obligations and
duties under all applicable laws, rules and orders of any such Governmental Body
or under any franchise, grant, license or permit issued by any such Governmental
Body;
 
(h)           Any encumbrance on or affecting the Assets which is discharged by
Seller at or prior to Closing;
 
(i)           Any other liens, charges, encumbrances, defects or irregularities
which do not, individually or in the aggregate, materially interfere with the
use or ownership of the Assets subject thereto or affected thereby (as currently
used or owned), and which would be accepted by a reasonably prudent purchaser
engaged in the business of owning and operating oil or gas gathering pipelines;
 
(j)           Defects arising out of lack of corporate or other entity
authorization unless such defect results in another party’s actual and superior
claim of title to the relevant Real Property Interest;
 
(k)           Defects based solely on (i) the fact that title is not
substantiated by information in Seller’s files, or (ii) references to a
document(s) if such referenced document(s) do not constitute a defect;
 
(l)           Defects that have been cured by applicable Laws of limitations or
prescription; and
 
(m)           Defects specifically disclosed in Schedule 5.21(b).
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.
 
“Pipelines” has the meaning set forth in Section 1.2(e).
 
“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.
 
“Property Costs” has the meaning set forth in Section 1.4(b).
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Purchasers” has the meaning set forth in the preamble to this Agreement.
 
“Purchaser Indemnitees” shall mean Purchasers, Purchasers’ Affiliates and
Purchasers’ contractors and each of their respective officers, directors,
employees, agents, representatives, insurers, subcontractors, successors and
permitted assigns.
 
"QRI GGA" shall mean that certain Gas Gathering Agreement dated effective as of
December 1, 2009, by and between Seller, as "Gatherer", and Quicksilver, as
"Producer".
 
“Quicksilver” means Quicksilver Resources Inc., a Delaware corporation and the
indirect parent of Seller.
 
“Records” has the meaning set forth in Section 1.2(g).
 
“REGARDLESS OF FAULT” has the meaning set forth in Section 11.4(a).
 
“Real Property Interest” shall mean the easements, rights-of-way, surface leases
and fee interests in real property identified on Schedule 1.2(c).
 
“Remediation” or “Remedial Action” means the removal, abatement, response,
investigative, cleanup and/or monitoring activities undertaken to address any
Adverse Environmental Conditions, or a release of Hazardous Materials, any
investigation, study, assessment, testing, monitoring, containment, removal,
disposal, closure, corrective action, passive remediation, natural attenuation
or bioremediation, and the installation and operation of remediation systems.
 
“Retained Asset” has the meaning set forth in Section 7.7(c).
 
“Retained Employee Liabilities” shall mean, collectively, any liabilities of
Seller (i) to employees of Seller arising under the Worker Adjustment Retraining
Notification Act of 1988 as a result of actions taken by Seller prior to the
Closing, (ii) arising out of claims by employees of Seller with respect to
events that occur prior to the Closing and that relate to their employment with,
or the termination of their employment from, Seller, (iii) with respect to
employees of Seller arising under any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is sponsored by, contributed to, or maintained by,
Seller, or (iv) arising under ERISA for which Purchasers may have any liability
under ERISA solely as a result of the consummation of the transaction
contemplated by this Agreement.
 
“Retained Material Contract” has the meaning set forth in Section 7.7(b).
 
“Retained Seller Obligations” has the meaning set forth in Section 11.3.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Indemnitees” shall mean Seller, Seller’s Affiliates and Seller’s
contractors, and each of their respective officers, directors, employees,
agents, representatives, insurers, subcontractors, successors and permitted
assigns.
 
“Surface Contracts” has the meaning set forth in Section 1.2(c).
 
“System” means the portion of the natural gas gathering system that is depicted
in green on the map attached as Exhibit A together with all appurtenances
thereto.  Notwithstanding anything herein contained to the contrary, the System
shall not include any pipelines, equipment or other properties that are located
upstream of the inlet flange of the meters where Hydrocarbons are delivered into
the pipelines consisting of such natural gas gathering system.
 
“Taxes” means all federal, state, local and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.
 
“Tax Returns” has the meaning set forth in Section 5.8.
 
“Termination Date” has the meaning set forth in Section 10.1(b).
 
“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein, other than any consent of, notice to,
filing with or other action by Governmental Bodies in connection with the sale
or conveyance of Surface Contracts or interests therein if such consent, notice,
filing or action is not required prior to the assignment of such Surface
Contracts or interests or is customarily obtained subsequent to the sale or
conveyance (including consents from state agencies).


                                                               

 

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT
 
This Agreement is executed on December 10, 2009, by and among COWTOWN PIPELINE
L.P., a Texas limited partnership (“Seller”), and QUICKSILVER GAS SERVICES LP, a
Delaware limited partnership (“KGS”), and COWTOWN PIPELINE PARTNERS L.P., a
Texas limited partnership (“Cowtown”; KGS and Cowtown are hereinafter referred
to together as “Purchasers”).
 
RECITALS
 
A.           Seller owns various natural gas gathering pipeline and related
properties located in the Alliance Airport area of Tarrant and Denton Counties
in the State of Texas, as more fully described in the exhibits hereto.
 
B.           Seller desires to sell to Purchasers and Purchasers desire to
purchase from Seller the properties and rights of Seller hereafter described, in
the manner and upon the terms and conditions hereafter set forth.
 
C.           Quicksilver has entered into a Guaranty Agreement (“Parent
Guaranty”) in the form attached as Exhibit D in favor of Purchasers, pursuant to
which, among other things, Quicksilver has guaranteed the payment and
performance by Seller of all of its liabilities and obligations under this
Agreement.
 
D.           Capitalized terms used herein shall have the meanings ascribed to
them in this Agreement as such terms are identified and/or defined in the
preceding Definitions section hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
 
Section 1.1
Purchase and Sale.

 
At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchasers
and Purchasers agree to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations attributable to the Assets.
 
 
Section 1.2
Assets.

 
As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, interest and estate, real or
personal, in and to the following (but excluding the Excluded Assets):
 
(a)           The System;
 

--------------------------------------------------------------------------------


 
(b)           All contracts, agreements and instruments by which the other
Assets are bound, or that relate to or are otherwise applicable to the other
Assets, including those identified on Schedule 1.2(b) (hereinafter collectively
referred to as “Contracts”), but excluding any such contracts, agreements and
instruments to the extent transfer is restricted by third party agreement or
applicable Law and the necessary consents to transfer are not obtained pursuant
to Section 7.7 and provided that “Contracts” shall not include the instruments
constituting the Surface Contracts;
 
(c)           All easements, permits, licenses, servitudes, rights-of-way,
surface leases, fee interests in real property and other surface rights
appurtenant to, and used or held for use primarily in connection with the System
(including those identified on Schedule 1.2(c)) (“Surface Contracts”), but
excluding any such easements, permits, licenses, servitudes, rights-of-way,
surface leases, fee interests in real property and other such rights to the
extent transfer is restricted by third party agreement or applicable Law and
necessary consents to transfer are not obtained pursuant to Section 7.7 and
which will be added to the properties that are subject to and bound by the Lease
Agreement;
 
(d)           All equipment, machinery, fixtures and other tangible personal
property and improvements located on or constituting a part of the System and
used or held for use primarily in connection with the operation of the System
("Equipment"), and that certain 2001 Ford F250, vehicle identification number
1FTNX20L31EA87453;
 
(e)           All flow lines, pipelines, gathering systems, meters and
appurtenances thereto constituting a part of the System or used, or held for
use, primarily in connection with the operation of the System, including those
identified on Schedule 1.2(e) (“Pipelines”);
 
(f)           The Facility; and
 
(g)           All land files; gas contract files; gas gathering and processing
files; abstracts; title opinions; land surveys; maps; engineering data and
reports; reserve or volume data provided by any third party in connection with
the negotiation of any gas gathering agreement that constitutes a Material
Contract; other books, records, data, files and accounting records, in each case
to the extent related primarily to the Assets, or used or held for use primarily
in connection with the maintenance or operation thereof; and all computer or
communications software used in connection with monitoring and running the
Facility, but excluding (i) any books, records, data, files, maps and accounting
records to the extent disclosure or transfer is restricted by third party
agreement or applicable Law and the necessary consents to transfer are not
obtained pursuant to Section 7.7, (ii) computer or communications software that
is not used in connection with monitoring and running the Facility or
intellectual property (including tapes, codes, data and program documentation
and all manifestations and technical information relating thereto), (iii)
attorney-client privileged communications and work product of Seller’s legal
counsel (other than title opinions), (iv) except to the extent constituting
reserve or volume data described above in this Section 1.2(g), reserve studies
and evaluations, and (v) records relating to the negotiation and consummation of
the sale of the Assets (subject to such exclusions, the “Records”).
 
 
Section 1.3
Excluded Assets.

 
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):


                                                                
2

--------------------------------------------------------------------------------

 


(a)           all corporate, financial, income and franchise tax and legal
records of Seller that relate to Seller’s business generally (whether or not
relating to the Assets), and all books, records and files that relate to the
Excluded Assets and those records retained by Seller pursuant to Section 1.2(g)
and copies of any other Records retained by Seller pursuant to Section 1.5;
 
(b)           except to the extent expressly constituting a portion of the
Records, all geological and geophysical data (including all seismic data,
including reprocessed data) and all logs, interpretive data, technical
evaluations, technical outputs, reserve estimates and economic estimates;
 
(c)           other than any CoServ Reimbursement, all rights to any refund of
Taxes or other costs or expenses borne by Seller or Seller’s predecessors in
interest and title attributable to periods prior to the Effective Time;
 
(d)           Seller’s area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Seller’s business generally;
 
(e)           those items listed in Schedule 1.3(e);
 
(f)           all trade credits, account receivables, note receivables, and
other receivables attributable to the Assets with respect to any period of time
prior to the Effective Time;
 
(g)           except to the extent expressly described in Section 1.2(d), all
right, title and interest of Seller in and to vehicles used primarily in
connection with the Assets;
 
(h)           all rights, titles, claims and interests of Seller or any
Affiliate of Seller (i) to or under any policy or agreement of insurance or any
insurance proceeds to the extent attributable to the period prior to the
Effective Time, and (ii) to or under any bond or bond proceeds;
 
(i)           any patent, patent application, logo, service mark, copyright,
trade name or trademark of or associated with Seller or any Affiliate of Seller
or any business of Seller or of any Affiliate of Seller;
 
(j)           all easements and rights-of-way listed in Schedule 1.3(j),
together with all flow lines, pipelines, equipment, machinery, fixtures and
other tangible personal property and improvements located thereon or related
thereto (collectively, the "Excluded Rights-of-Way"); and
 
(k)           any pipelines, equipment or other properties that are located
upstream of the inlet flange of the meters where Hydrocarbons are delivered into
the Pipelines.
 
 
Section 1.4
Effective Time; Proration of Costs and Revenues.

 
(a)           Subject to Section 1.5, possession of the Assets shall be
transferred from Seller to Purchasers at the Closing, but certain financial
benefits and burdens of the Assets shall be transferred effective as of 7:00
A.M., Central Standard Time, on December 1, 2009 (the “Effective Time”), as
described below.


                                                            
3
 

--------------------------------------------------------------------------------

 
 
(b)           Purchasers shall be entitled to all income, proceeds, receipts and
credits earned with respect to the Assets at or after the Effective Time, and
shall be responsible for (and entitled to any refunds with respect to) all
Property Costs attributable to periods from and after the Effective Time. Seller
shall be entitled to all income, proceeds, receipts and credits earned with
respect to the Assets prior to the Effective Time, and shall be responsible for
(and entitled to any refunds with respect to) all Property Costs attributable to
periods prior to the Effective Time. “Earned” and “attributable to,” as used in
this Agreement, shall be interpreted in accordance with GAAP. “Property Costs”
means all costs attributable to the ownership and operation of the Assets
(including, without limitation, costs of insurance and ad valorem, property, and
similar Taxes based upon or measured by the ownership or operation of the
Assets, but excluding any other Taxes) and obligations to make payments that
arise under a contract or agreement related to the Assets and capital
expenditures incurred in the ownership and operation of the Assets in the
ordinary course of business, but excluding, without limitation, liabilities,
losses, costs and expenses attributable to (i) Claims for personal injury or
death, property damage or violation of any Law, (ii) obligations to dismantle,
abandon and salvage facilities, and (iii) obligations to remediate any
contamination of groundwater, surface water, soil, Equipment or Pipelines under
applicable Environmental Laws, all of which are addressed in Article 11. For
purposes of this Section 1.4, determination of whether Property Costs are
attributable to the period before or after the Effective Time shall be based on
when services are rendered, when the goods are delivered or when the work is
performed.  For clarification, the date an item or work is ordered is not the
date of a pre-Effective Time transaction for settlement purposes, but rather the
date on which the item ordered is delivered to the job site, or the date on
which the work ordered is performed, shall be the relevant date.  Seller shall
provide to Purchasers, no later than three (3) Business Days prior to Closing,
all data necessary to support any estimated allocation for purposes of
establishing the adjustment to the Purchase Price pursuant to Section 2.2 hereof
that will be used to determine the Closing Payment.  Taxes, right-of-way fees,
insurance premiums and other Property Costs that are paid periodically shall be
prorated based on the number of days in the applicable period falling before and
the number of days in the applicable period falling at or after the Effective
Time. In each case, Purchasers shall be responsible for the portion allocated to
the period at and after the Effective Time and Seller shall be responsible for
the portion allocated to the period before the Effective Time.
 
 
Section 1.5
Delivery and Maintenance of Records.

 
(a)           Seller, at Seller’s sole cost and expense, shall deliver the
Records to Purchasers within thirty (30) days following Closing.  Seller may
retain copies of any Records.
 
(b)           Purchasers, for a period of seven (7) years following Closing,
will (i) retain the Records, (ii) provide Seller, its Affiliates and their
respective officers, employees and representatives with reasonable access to the
Records during normal business hours for review and copying for legitimate
business reasons at Seller’s expense, and (iii) provide Seller, its Affiliates
and their respective officers, employees and representatives with reasonable
access, during normal business hours, to materials received or produced after
Closing relating to any Indemnity Claim made under Section 11.4 of this
Agreement for review and copying at Seller’s expense.


                                                              
4
 

--------------------------------------------------------------------------------

 


ARTICLE 2
PURCHASE PRICE
 
 
Section 2.1
Purchase Price.

 
The purchase price for the Assets (the “Purchase Price”) shall be $87,100,000
adjusted as provided in Section 2.2.
 
 
Section 2.2
Adjustments to Purchase Price.

 
The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with GAAP:
 
(a)           Reduced by the aggregate amount of all proceeds earned with
respect to the Assets between the Effective Time and the Closing Date (with the
period between the Effective Time and the Closing Date referred to as the
“Adjustment Period”);
 
(b)           Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets that are attributable
to the period from and after the Effective Time, except any Property Costs and
other such costs already deducted in the determination of proceeds in Section
2.2(a); and
 
(c)           Increased or reduced as agreed upon in writing by Seller and
Purchasers.
 
Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up to
the amount of the adjustment, the entitlement of Purchasers under Section 1.4 to
the value of income, proceeds, receipts and credits earned with respect to the
Assets during the Adjustment Period, and, as such, Purchasers shall not have any
separate rights to receive any income, proceeds, receipts and/or credits with
respect to which an adjustment has been made. Similarly, the adjustment
described in Section 2.2(b) shall serve to satisfy, up to the amount of the
adjustment, the obligation of Purchasers under Section 1.4 to pay Property Costs
and other costs attributable to the ownership and operation of the Assets that
are incurred during the Adjustment Period, and, as such, Purchasers shall not be
separately obligated to pay for any Property Costs or other such costs with
respect to which an adjustment has been made.
 
ARTICLE 3
TITLE MATTERS
 
 
Section 3.1
Seller’s Title.

 
(a)           Except for the representation and warranty set forth in Section
5.21, Seller makes no representation or warranty, express, implied, statutory or
otherwise, with respect to Seller’s title to any of the Assets.
 
(b)           The conveyance to be delivered by Seller to Cowtown shall be in
the form of Exhibit B hereto (the “Conveyance”).
 
(c)           Notwithstanding anything herein provided to the contrary, if a
title defect results from any matter which could also result in the breach of
any representation or warranty of Seller set forth in Article 5 (other than
Section 5.21), then Purchasers shall only be entitled to assert such matter as a
breach of the representation and warranty set forth in Section 5.21 if


                                                                    
5
 

--------------------------------------------------------------------------------

 


such title defect results in a breach of Section 5.21, and shall be precluded
from also asserting such matter as the basis of the breach of any other
representation of warranty set forth in Article 5.
 
 
Section 3.2
Casualty or Condemnation Loss.

 
(a)           Subject to Section 3.2(b) and Section 3.2(c), Purchasers shall
assume all risk of loss with respect to, and any change in the condition of, the
Assets from the Effective Time until Closing and the depreciation of personal
property due to ordinary wear and tear.
 
(b)           Subject to the provisions of Sections 8.1(e) and 8.2(e) hereof,
if, after the date of this Agreement but prior to the Closing Date, any portion
of the Assets is destroyed or damaged by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss as a result of such
individual casualty or taking exceeds one percent (1%) of the Purchase Price,
Purchasers shall nevertheless be required to close and Seller shall elect by
written notice to Purchasers prior to Closing either (i) to cause the Assets
affected by any casualty or taking to be repaired or restored to at least their
condition prior to such casualty, at Seller’s sole cost, as promptly as
reasonably practicable (which work may extend after the Closing Date), or (ii)
to indemnify Purchasers through a document reasonably acceptable to Seller and
Purchasers against any costs or expenses that Purchasers reasonably incur to
repair the Assets subject to any casualty or taking.  In each case,
notwithstanding anything herein provided to the contrary, Seller shall retain
all rights to insurance and other claims against third parties with respect to
the casualty or taking except to the extent the parties otherwise agree in
writing.
 
(c)           If, after the date of this Agreement but prior to the Closing
Date, any portion of the Assets is destroyed or damaged by fire or other
casualty or is taken in condemnation or under right of eminent domain, and the
loss as a result of such individual casualty or taking is one percent (1%) or
less of the Purchase Price, Purchasers shall nevertheless be required to close
and Seller shall, at Closing, pay to Purchasers all sums paid to Seller by third
parties by reason of such casualty or taking and shall assign, transfer and set
over to Purchasers or subrogate Purchasers to all of Seller’s right, title and
interest (if any) in insurance claims, unpaid awards and other rights against
third parties (other than Affiliates of Seller and their directors, officers,
employees and agents) arising out of the casualty or taking.
 
ARTICLE 4
NORM, WASTES AND OTHER SUBSTANCES
 
Purchasers acknowledge that the Assets have been used for the gathering and
transportation of Hydrocarbons and that there may be petroleum, produced water,
wastes or other substances or materials located in, on or under the System or
associated with the Assets.  Equipment and sites included in the Assets may
contain asbestos, hazardous substances or NORM.  NORM may affix or attach itself
to the inside of pipes, materials, and equipment as scale or in other
forms.  The pipes, materials and equipment (including, without limitation,
Equipment) included in the Assets may contain NORM and other wastes or hazardous
substances.  NORM-containing material and/or other wastes or hazardous
substances may have come in contact with various environmental media, including,
without limitation, water, soils or sediment.  Special procedures may be
required for the assessment, remediation, removal, transportation or disposal of
environmental media, wastes, asbestos, hazardous substances and NORM from the
Assets.


                                                             
6
 

--------------------------------------------------------------------------------

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
 
 
Section 5.1
Generally.

 
(a)           Any representation or warranty qualified “to the knowledge of
Seller” or “to Seller’s knowledge” or with any similar knowledge qualification
is limited to matters within the actual knowledge of any officer of Quicksilver
or Seller, and any employee at a director or higher level of Quicksilver or
Seller.  “Actual knowledge” for purposes of this Agreement means information
actually personally known by such persons.
 
(b)           Inclusion of a matter on a Schedule to a representation or
warranty that addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule to this
Agreement for purposes of information only.
 
(c)           Subject to the foregoing provisions of this Section 5.1, the
disclaimers and waivers contained in Sections 11.8 and 11.9 and the other terms
and conditions of this Agreement, Seller represents and warrants to Purchasers
the matters set out in Sections 5.2 through 5.23.
 
 
Section 5.2
Existence and Qualification.

 
Seller is duly formed, validly existing and in good standing under the laws of
the State of Texas.
 
 
Section 5.3
Power.

 
Seller has the limited partnership power to execute and deliver, and to incur
and perform all of its obligations under, this Agreement and to consummate the
transactions contemplated by this Agreement.
 
 
Section 5.4
Authorization and Enforceability.

 
The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary limited partnership action on the part of Seller. This
Agreement has been, and all documents required hereunder to be executed and
delivered by Seller at Closing will be, duly executed and delivered by Seller,
and this Agreement constitutes, and at the Closing such documents will
constitute, the valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


                                                              
7
 

--------------------------------------------------------------------------------

 


 
Section 5.5
No Conflicts.

 
Subject to compliance with the Transfer Requirements set forth in Schedule 5.12
and as set forth on Schedule 5.5, the execution, delivery and performance of
this Agreement and the Lease Agreement by Seller, and the transactions
contemplated herein and therein will not (a) violate any provision of the
certificate of formation, limited partnership agreement or other constituent
documents of Seller, (b) result in default (with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Seller is a party or that affect the Assets, (c) violate any judgment, order,
ruling, or decree applicable to Seller as a party in interest, (d) violate any
Laws applicable to Seller or any of the Assets, except for (i) rights to consent
by, required notices to, filings with, approval or authorizations of, or other
actions by any Governmental Body where the same are not required prior to the
assignment of the related Asset or are customarily obtained subsequent to the
sale or conveyance thereof and (ii) any matters described in clauses (b), (c) or
(d) above which would not have a Material Adverse Effect.
 
 
Section 5.6
Liability for Brokers’ Fees.

 
Neither of Purchasers or any of their respective Affiliates shall directly or
indirectly have any responsibility, liability or expense as a result of
undertakings or agreements of Seller or any of its Affiliates for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
 
 
Section 5.7
Litigation.

 
Except as set forth in Schedule 5.7, (a) no proceeding, action, suit for which
Seller has received service of process, or other legal proceeding of any kind or
nature before any Governmental Body or arbitrator is pending or, to Seller’s
knowledge, threatened, that (i) affects the Assets or (ii) would be reasonably
likely to impair Seller’s ability to perform its obligations under this
Agreement; and (b) to Seller’s knowledge, no investigations are currently
pending by any Governmental Body, and no suits have been filed, that directly
relate to or affect the Assets.  Except as set forth in Schedule 5.7, no notice
in writing from any Governmental Body or other Person that would have a Material
Adverse Effect has been received by Seller claiming any violation of,
noncompliance with or any liability under any Law with respect to the Assets
(including any Environmental Law).
 
 
Section 5.8
Taxes and Assessments.

 
With respect to all Taxes related to the Assets, (a) all reports, returns,
statements (including estimated reports, returns or statements) and other
similar filings (the “Tax Returns”) required to be filed with respect to the
Assets have been timely filed with the appropriate Governmental Body in all
jurisdictions in which such Tax Returns are required to be filed, (b) such Tax
Returns are true and correct in all material respects, and (c) all Taxes with
respect to the Assets have been timely paid, except those being contested in
good faith in connection with the matters set forth on Schedule 5.8.
 
With respect to all Taxes related to the Assets, except as set forth on Schedule
5.8, (w) Seller has not received written notice of any claim from any applicable
Governmental Body for the assessment of any Taxes with respect to the Assets;
(x) there is not currently in effect any


                                                              
8
 

--------------------------------------------------------------------------------

 


extension or waiver of any statute of limitations of any jurisdiction regarding
the assessment or collection of any such Tax; (y) there are no administrative
proceedings or lawsuits pending against the Assets or Seller by any taxing
authority; and (z) there are no Tax liens on any of the Assets except for liens
for Taxes not yet due.
 
 
Section 5.9
Compliance with Laws.

 
Except as disclosed on Schedule 5.9, the Assets are, and the operation of the
Assets is, in compliance with the provisions and requirements of all Laws of all
Governmental Bodies having jurisdiction with respect to the Assets or the
ownership, operation, development, maintenance or use of any thereof, except
where the failure to so comply would not have a Material Adverse Effect.
Notwithstanding the foregoing, Seller make no representation or warranty,
express or implied, under this Section relating to any Environmental Liabilities
or Environmental Law.
 
 
Section 5.10
Material Contracts.

 
(a)           Schedule 5.10(a) contains a true and complete listing of the
following contracts  or agreements to which Seller is a party or by which any of
the Assets is bound as of the date of this Agreement (the contracts listed on
Schedule 5.10(a) being “Material Contracts”):
 
(i)           each natural gas gathering agreement;
 
(ii)          each contract involving a remaining commitment requiring payment
of capital expenditures in excess of $250,000;
 
(iii)         each contract or agreement between Affiliates having a value in
excess of $120,000;
 
(iv)         each contract or agreement with respect to the creation,
incurrence, assumption of, or guaranteeing or securing, any indebtedness for
borrowed money;
 
(v)          each contract or agreement (A) imposing confidentiality or
noncompetition obligations, or (B) granting any Person a right of first refusal,
first offer or right to purchase any of the Assets, in each case, which will
survive Closing; and
 
(vi)         each contract or agreement not described in clauses (i) through (v)
above involving aggregate annual future payments or receipts in excess of
$500,000.
 
(b)           Except as disclosed on Schedule 5.10(b), with respect to Seller
and/or any of its Affiliates party thereto (i) each Material Contract is in full
force and effect and is valid, binding and enforceable against such party and,
to Seller’s knowledge, the other party or parties to such Material Contract, in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar Laws relating to creditors’ rights
generally and subject, as to enforceability, to general principles of equity and
will continue to be valid, binding and enforceable and in full force an effect
on identical terms following the consummation of the transaction contemplated by
this Agreement; (ii) such party has paid its share of all costs payable by them
under the Material Contracts, except those being contested


                                                            
9
 

--------------------------------------------------------------------------------

 


in good faith in connection with the matters set forth on Schedule 5.10(b), and
is not in breach or default of, and no event has occurred which with notice or
lapse of time would constitute a default by such party or permit termination,
modification or acceleration under, any Material Contract, except for any such
breach or default as would not have a Material Adverse Effect, and (iii) to
Seller’s knowledge, no such other party to a Material Contract is in breach or
default of or has repudiated any provision of, and no event has occurred which
with notice or lapse of time would constitute a default by such other party or
permit termination, modification or acceleration under, any Material Contract,
except for any such breach, default or other matter as would not have a Material
Adverse Effect.
 
 
Section 5.11
Governmental Authorizations.

 
    Except as disclosed in Schedule 5.11, Seller has obtained and is maintaining
in full force and effect all federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Assets as currently owned and operated, the loss
of which would have a Material Adverse Effect.  Except as disclosed in Schedule
5.7 or Schedule 5.11 and except as would not have a Material Adverse Effect, (a)
Seller has operated the Assets in accordance, and has otherwise complied, with
the conditions and provisions of such Governmental Authorizations, and (b) no
written notices of violation have been received by Seller, and no proceedings
are pending or, to Seller’s knowledge, threatened in writing, with respect to
any alleged failure to have any Governmental Authorization necessary or required
to own or operate the Assets, that might result in any modification, revocation,
termination or suspension of any such Governmental Authorizations or which would
otherwise require any corrective or remedial action by Seller.
 
 
Section 5.12
Preference Rights and Transfer Requirements.

 
None of the Assets, or any portion thereof, is subject to any Preference Right
or, to Seller’s knowledge, to any Transfer Requirement that may be applicable to
the transactions contemplated by this Agreement, except for Preference Rights
and Transfer Requirements as are set forth on Schedule 5.12.
 
 
Section 5.13
Outstanding Capital Commitments.

 
As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures that are binding on the Assets and that Seller
reasonably anticipate will individually require expenditures by the owner of the
Assets after the Closing Date in excess of $250,000 other than those shown on
Schedule 5.13.
 
 
Section 5.14
Condemnation.

 
There is no actual or, to Seller’s knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Assets by reason of
condemnation or the threat of condemnation.
 
                                                            
10
 

--------------------------------------------------------------------------------

 


 
Section 5.15
Bankruptcy.

 
There are no bankruptcy, reorganization or similar arrangement proceedings
pending, being contemplated by or, to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller.


 
Section 5.16
NGA.

 
No consent is required in connection with the transaction contemplated hereby
under the Natural Gas Policy Act of 1978, as amended.  Seller is not an
interstate pipeline company within the meaning of the Natural Gas Act of 1938.
 
 
Section 5.17
Investment Company.

 
Seller is not an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended.
 
 
Section 5.18
No Tax Partnership.

 
The Assets are not subject to any tax partnership agreement or provisions
requiring a partnership income tax return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code that will be binding upon Purchasers or the
Assets after the Closing.
 
 
Section 5.19
Insurance.

 
Schedule 5.19 contains a true and complete list of all policies of insurance
that are maintained by Seller and that cover or relate to any of the Assets as
of the date of this Agreement.   All premiums due and payable under such
policies have been paid.  There is no claim pending under any of such policies
which relates specifically to the Assets as to which coverage with respect to
the policyholder or insured party has been denied or disputed by the
underwriters or issuers of such policy.  No such policyholder has received any
written notice of cancellation of, indication of intention not to renew, any of
such policies  All of such policies are in full force and effect and will remain
in full force and effect with respect to the Assets upon consummation of the
transactions contemplated by this Agreement.
 
 
Section 5.20
Environmental.

 
To the knowledge of Seller, except as set forth in Schedule 5.20 and as would
not have a Material Adverse Effect: (a) neither Seller nor any prior owner or
operator of the Assets has caused or allowed the generation, use, treatment,
storage or disposal of Hazardous Materials at or on any of the Assets except in
compliance with all applicable Environmental Laws; (b) Seller has conducted its
operations on the Assets, and the Assets otherwise are, in compliance with all
limitations, restrictions, standards and obligations established under
Environmental Laws; (c) Seller has obtained all permits, licenses,
authorizations, registrations, consents and approvals granted by any
Governmental Body or otherwise required under Environmental Laws that are
necessary for Seller’s operations on the Assets and have operated and are
operating in compliance with such permits, licenses, authorizations,
registrations, consents and approvals; (d) there are no Environmental
Liabilities pending or threatened by or before any court or any other
Governmental Body directed against Seller relating to Seller’s operations on the
Assets that pertain or relate to (i) any Remedial Action under any applicable
Environmental Law, (ii) non-compliances or alleged non-compliances by Seller of
any Environmental Law, or (iii)


 
11
 

--------------------------------------------------------------------------------

 
 
personal injury or property damage claims relating to a release of Hazardous
Materials; and (e) there are no Adverse Environmental Conditions.


 
Section 5.21
Title.

 
(a)           Seller has Defensible Title against all Persons claiming or to
claim the same or any part thereof by, through or under Seller or its
Affiliates, but not otherwise.
 
(b)           Except as set forth on Schedule 5.21(b) and except as would not
have a Material Adverse Effect, (i) Seller’s Surface Contracts constitute all of
the easements, licenses, permits, crossing agreements and similar right of way
interests used or necessary for the ownership and operation of the Assets in
substantially the same manner as the Assets were used, owned and operated by
Seller as of the date of this Agreement and immediately prior to the Closing,
and (ii) no event has occurred or fact exists that allows, or after notice or
lapse of time would allow, revocation, modification, or termination of any
Surface Contracts.
 
 
Section 5.22
Intellectual Property.

 
To the Seller’s knowledge, the ownership and operation of the Assets, as
currently owned and operated, does not materially conflict with any patents,
patent rights, licenses, trademarks, trademark rights,  trade names, trade name
rights or copyrights of any third parties.
 
 
Section 5.23
Condition of Assets.

 
The Pipelines and the Facility constructed by Seller or its Affiliates have been
constructed in all material respects in accordance with standard industry
practice; and the Pipelines, Facility and Equipment have been maintained and
repaired by Seller in all material respects in the same manner as would a
prudent operator and are adequate in all material respects for the purposes for
which they are currently being used.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
Purchasers represent and warrant to Seller the following:
 
 
Section 6.1
Existence and Qualification.

 
Each of Purchasers is duly formed, validly existing and in good standing under
the Laws of its respective jurisdiction of incorporation.  Each of Purchasers is
duly qualified to do business as a foreign limited partnership in every
jurisdiction in which it is required to qualify in order to conduct its business
except where the failure to so qualify would not have a material adverse effect
on such Purchaser or its properties.  Each of Purchasers is duly qualified to do
business as a foreign limited partnership in the respective jurisdictions where
the Assets are located.
 
 
Section 6.2
Power.

 
Each of Purchasers has the limited partnership power to execute and deliver, and
to incur and perform all of its obligations under, this Agreement and to
consummate the transactions contemplated by this Agreement.



                                                            
12
 

--------------------------------------------------------------------------------

 


 
Section 6.3
Authorization and Enforceability.

 
The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary limited partnership action on the part of Purchasers. This
Agreement has been, and all documents required hereunder to be executed and
delivered by Purchasers at Closing will be, duly executed and delivered by
Purchasers, and this Agreement constitutes, and at the Closing such documents
will constitute, the valid and binding obligations of Purchasers, enforceable
against Purchasers in accordance with their terms except as such enforceability
may be limited by applicable bankruptcy or other similar laws affecting the
rights and remedies of creditors generally as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
 
Section 6.4
No Conflicts.

 
The execution, delivery and performance of this Agreement by each of Purchasers
and the  transactions contemplated herein will not (a) violate any provision of
the certificate of limited partnership, certificate of formation, limited
partnership agreement or other constituent documents of such Purchaser, (b)
except as set forth on Schedule 6.4(b), result in a default (with due notice or
lapse of time or both) or the creation of any lien or encumbrance or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license
or agreement to which such Purchaser is a party, (c) violate any judgment,
order, ruling or regulation applicable to such Purchaser as a party in interest,
(d) violate any Law applicable to such Purchaser or any of its assets, or (e)
require any filing with, notification of or consent, approval or authorization
of any Governmental Body or authority, except any matters described in clauses
(b), (c), (d) or (e) above that would not have a material adverse effect on such
Purchaser or the transactions contemplated hereby.
 
 
Section 6.5
Liability for Brokers’ Fees.

 
Seller shall not directly or indirectly have any responsibility, liability or
expense as a result of undertakings or agreements of Purchasers for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
 
 
Section 6.6
Litigation.

 
There are no actions, suits or proceedings pending or, to the actual knowledge
of the officers of either of Purchasers, threatened in writing before any
Governmental Body against Purchasers or any Affiliate of Purchasers that are
reasonably likely to impair materially the ability of Purchasers to perform
their respective obligations under this Agreement.
 
 
Section 6.7
Limitation.

 
Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, or confirmed in any certificate furnished or to be
furnished to Purchasers pursuant to this Agreement, Purchasers represent and
acknowledge that (a) there are no representations or warranties, express,
statutory or implied, as to the Assets or prospects thereof, and (b) Purchasers
have not relied upon any oral or written information provided by
Seller.  Purchasers further represent and acknowledge (x) that Purchasers are
knowledgeable


                                                           
13
 

--------------------------------------------------------------------------------

 
 
of the natural gas gathering and processing business and of the usual and
customary practices of owners such as Seller and (y) in making the decision to
enter into this Agreement and consummate the transactions contemplated hereby,
Purchasers have relied solely on the basis of the terms and provisions of this
Agreement.

 
Section 6.8
Bankruptcy.

 
There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by or, to the actual knowledge of Purchasers,
threatened against Purchasers.
 
ARTICLE 7
COVENANTS OF THE PARTIES
 
 
Section 7.1
Access.

 
Between the date of execution of this Agreement and the Closing Date, Seller
will give Purchasers and its representatives access to the Assets and access to
the Records in Seller’s possession for the purpose of conducting an
investigation of the Assets, but only to the extent that Seller may do so
without violating any obligations to any third party and to the extent that
Seller has authority to grant such access without breaching any restriction
binding on Seller.  Such access by Purchasers shall be limited to Seller’s
normal business hours and any weekends and after hours requested by Purchasers
that can be reasonably accommodated by Seller, and the investigation by
Purchasers shall be conducted in a manner that minimizes interference with the
operation of the Assets. All information obtained by Purchasers and their
respective representatives under this Section, except as otherwise agreed to by
Seller, shall be maintained confidential.
 
 
Section 7.2
Government Reviews.

 
Seller and Purchasers shall in a timely manner (a) make all required filings, if
any, with, and prepare applications to and conduct negotiations with, each
governmental agency as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby, including, without limitation, any such filings, applications or
negotiations under the HSR Act, (b) provide such information as each may
reasonably request to make such filings, prepare such applications and conduct
such negotiations and (c) request early termination or waiver of any applicable
waiting period under the HSR Act. Each party hereto shall cooperate with and use
all commercially reasonable efforts to assist the other with respect to such
filings, applications and negotiations.
 
 
Section 7.3
Notification of Breaches.

 
(a)           Until the Closing, Purchasers and Seller shall each promptly give
to the other party or parties, as applicable, written notice with particularity
upon obtaining actual knowledge of any matter that would constitute a breach by
such party or parties, as applicable, of any representation, warranty, agreement
or covenant of such party or parties, as applicable, contained in this
Agreement.  Purchasers and Seller each agree that, with respect to the
representations and warranties of such party or parties, as applicable,
contained in this Agreement, such party or parties, as applicable, shall have
the continuing right until the Closing to modify, supplement or amend such
party’s or parties’, as applicable, Schedules with respect to any matter
hereafter arising or discovered which would be required to be


                                      
14
 

--------------------------------------------------------------------------------

 
 
disclosed in such Schedules in order for such party or parties, as applicable,
to be able to deliver the certificate required to be delivered by such party or
parties, as applicable, pursuant to Section 9.2(b) or Section 9.3(c), as
applicable, as such certificate relates to the representations and warranties of
such party or parties, as applicable.  For all purposes of this Agreement,
including for purposes of whether the conditions set forth in Article 8 have
been fulfilled, a party’s or parties’, as applicable, Schedules shall be deemed
to include only that information contained therein on the date of this Agreement
and shall be deemed to exclude all information contained in any modification,
supplement or amendment thereto, but if the Closing shall occur, the all matters
disclosed pursuant to any such modification, supplement or amendment at or prior
to the Closing shall be waived and no party shall be entitled to make a claim
thereon under the terms of this Agreement.
 
(b)           Notwithstanding Section 7.3(a), if any of Purchasers’ or Seller’s
representations or warranties are untrue or shall become untrue in any material
respect between the date of execution of this Agreement and the Closing Date, or
if any of Purchasers’ or Seller’s covenants or agreements to be performed or
observed prior to or on the Closing Date shall not have been so performed or
observed in any material respect, but if such breach of representation,
warranty, covenant or agreement shall (if curable) be cured by the Closing (or,
if the Closing does not occur, by the date set forth in Section 10.1(b)), then
such breach shall be considered not to have occurred for all purposes of this
Agreement.
 
 
Section 7.4
Assignments; Operatorship.

 
(a)           Seller will prepare, and Seller and Cowtown will execute on the
Closing Date, all assignments necessary to convey to Cowtown all Surface
Contracts in the form as prescribed by the applicable Governmental Body and
otherwise acceptable to Purchasers and Seller.  Purchasers, within thirty (30)
days after Closing, shall file for any requisite approval with the applicable
Governmental Body all assignment documents and other state and federal transfer
documents required to effectuate the transfer of the Assets.  Purchasers further
agree promptly after Closing to take all other actions reasonably required of
Purchasers by federal or state agencies having jurisdiction to obtain all
requisite regulatory approvals with respect to this transaction and to use
Purchasers reasonable commercial efforts to obtain the approval by such federal
or state agencies, as applicable, of Seller’s assignment documents requiring
federal or state approval in order for Cowtown to be recognized by the federal
or state agencies as the owner of the Assets.  Seller shall, as reasonably
requested by Purchasers, cooperate and assist Purchasers in complying with its
obligations under this Section 7.4(a).
 
(b)           Purchasers shall, promptly following Closing, file all appropriate
forms and declarations or bonds with federal and state agencies relative to the
assumption by Purchasers of operatorship of the Assets, and Seller shall, as
reasonably requested by Purchasers, cooperate and assist Purchasers with such
filings.  Seller shall execute and deliver to Purchasers, and Purchasers shall
promptly file, the appropriate forms with the applicable regulatory agency
transferring operatorship of such Assets to Cowtown.
 
(c)           To the extent required by the applicable state and federal
Governmental Bodies, Purchasers shall obtain, and Seller shall reasonably assist
Purchasers in obtaining, at Purchasers’ sole cost and expense, substitute surety
or performance bonds as may be required by, and in accordance with, such state
or federal regulations governing the ownership and operation of the Assets.


                                                       
15
 

--------------------------------------------------------------------------------

 
 
 
Section 7.5
Public Announcements.

 
No party hereto shall make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the prior written consent of Seller or
Purchasers, as applicable (which consent shall not be unreasonably withheld of
delayed); provided, however, the foregoing shall not restrict disclosures by
Purchasers or Seller that are required by applicable securities or other laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the disclosing party or its Affiliates.
 
 
Section 7.6
Operation of Business.

 
Except as set forth on Schedule 7.6, until the Closing, Seller (a) will operate
their business in the ordinary course consistent with past practices, (b) will
not, without the prior written consent of Purchasers (i) commit to any
operation, or series of related operations, reasonably anticipated by Seller to
require future capital expenditures by the owner of the Assets in excess of
$250,000, (ii) make any capital expenditures in excess of $250,000,
(iii) terminate, materially amend, execute or extend any Material Contract or
other material agreements affecting the Assets; (iv) take any action or refrain
from taking any action, or enter into any contract or agreement that would
result in the imposition of any lien or encumbrance (other than Permitted
Encumbrances) on any of the Assets; or (v) file any material lawsuit relating to
the Assets or cancel, compromise, waive, release or settle any right, claim or
lawsuit relating to the Assets, other than immaterial rights and claims in the
ordinary course of business, (c) will maintain insurance coverage on the Assets
presently furnished by nonaffiliated third parties in the amounts and of the
types presently in force, (d) will use commercially reasonable efforts to
maintain in full force and effect all Surface Contracts, (e) will maintain all
governmental permits and approvals affecting the Assets, (f) will not transfer,
sell, hypothecate, encumber or otherwise dispose of any Assets except for sales
and dispositions of Equipment  made in the ordinary course of business
consistent with past practices and (g) will not commit to do any of the
foregoing. The approval of Purchasers of any action restricted by this Section
7.6 shall be considered granted within ten (10) days (unless a shorter time is
reasonably required by the circumstances and such shorter time is specified in
Seller’s written notice) of Seller’s notice to Purchasers requesting such
consent unless either of Purchasers notifies Seller to the contrary in writing
during that period. In the event of an emergency, Seller may take such action as
a prudent operator would take and shall notify Purchasers of such action
promptly thereafter.
 
 
Section 7.7
Transfer Requirements.

 
(a)           The purchase of the Assets by Purchasers is expressly subject to
all validly existing and applicable Transfer Requirements.  Prior to the Closing
Date, Seller shall initiate all procedures that in Seller’s good faith judgment
are reasonably required to comply with all Transfer Requirements with respect to
the transactions contemplated by this Agreement.  Seller shall use commercially
reasonable efforts to obtain all applicable consents.  Seller shall not be
obligated to pay any consideration to (or incur any cost or expense for the
benefit of) the holder of any Transfer Requirement in order to comply therewith.
 
(b)   To the extent that the consent to assign any Material Contract is not
obtained by Closing (a "Retained Material Contract") and until such time that
such Retained Material Contract is assigned by Seller to Purchasers pursuant to
this Section 7.7(b), (i) Seller shall use commercially reasonably efforts to
cooperate with Purchasers to provide Purchasers with all of the economic and
other benefits of such Retained Material Contract that Purchasers are


                                                     
16
 

--------------------------------------------------------------------------------

 
 
denied or deprived as a result of the failure to assign such Retained Material
Contract at Closing; provided, however, that under no circumstances shall Seller
be obligated to provide any economic or other benefits to Purchasers that are
greater than the economic or other benefits actually received by Seller under
such Retained Material Contract, and (ii) Purchasers shall bear the economic and
other burdens of all related liabilities and of the performance and compliance
with the terms of such Retained Material Contract, at no additional cost to
Seller, to the same extent as Purchasers would have borne such liabilities and
other obligations if Purchasers were a party to such Retained Material
Contract.  Following Closing, subject to the last sentence of Section 7.7(a),
Seller shall continue to use commercially reasonable efforts to obtain the
consent to assign each Retained Material Contract to Purchasers. Once Seller
obtains the consent to assign to Purchasers a Retained Material Contract, Seller
shall promptly assign such Retained Material Contract to Purchasers and such
Retained Material Contract shall automatically be deemed to be an Asset
effective as of the effective date of such assignment.
 
(c)           If a Surface Contract is subject to a Transfer Requirement and
such Transfer Requirement is not waived, complied with or otherwise satisfied
prior to the Closing Date, then, unless otherwise mutually agreed by Seller and
Purchasers, the Surface Contract or portion thereof affected by such Transfer
Requirement together with all flow lines, pipelines, equipment, machinery,
fixtures and other tangible personal property and improvements located on and
related to such Surface Contract (collectively, a “Retained Asset”) shall be
withheld from the Assets to be transferred and conveyed to Cowtown at Closing,
and such Retained Asset shall be added to the properties that are subject to and
bound by the Lease Agreement that is executed and delivered at Closing.  The
parties acknowledge and agree that the Purchase Price to be paid at Closing
shall not be reduced and the rent to be paid by Cowtown to Seller under the
Lease Agreement shall not be increased on account of any Retained Asset.  Any
Retained Asset so held back and added to the Lease Agreement at the Closing will
be released from the Lease Agreement and conveyed to Cowtown at a delayed
closing within ten (10) days following the date on which Seller obtains,
complies with or otherwise satisfies all Transfer Requirements with respect to
the surface contract included within such Retained Asset (such date being the
“Closing Date” with respect to such Retained Asset) and such Retained Asset
shall automatically be deemed to be an Asset effective as of the Closing Date
applicable to such Retained Asset.
 
 
Section 7.8
Tax Matters.

 
(a)           Subject to the provisions of Section 12.3, Seller shall be
responsible for all Taxes related to the Assets (including without duplication,
Seller’s portion of any ad valorem, property, and similar Taxes based upon or
measured by the ownership or operation of the Assets, which are addressed in
Section 1.4) attributable to any period of time at or prior to the Effective
Time, and Purchasers shall be responsible for all such Taxes related to the
Assets attributable to any period of time after the Effective Time. Regardless
of which party is responsible, Seller shall handle payment to the appropriate
Governmental Body of all Taxes with respect to the Assets that are required to
be paid prior to Closing (and shall file all Tax Returns with respect to such
Taxes). If requested by Purchasers, Seller will assist Purchasers with
preparation of all ad valorem and property Tax Returns attributable to the
period on or before December 31, 2009 (including any extensions requested).
Seller shall deliver to Purchasers within thirty (30) days of filing copies of
all Tax Returns filed by Seller after the Effective Time relating to the Assets
and any supporting documentation provided by Seller to taxing authorities,
excluding Tax Returns related to income tax, franchise tax or other similar
Taxes.


                                                     
17
 

--------------------------------------------------------------------------------

 
 
(b)           Purchasers agree to reasonably cooperate (at no cost or liability
to Purchasers) with Seller so that Seller’s transfer of all or any portion
designated by Seller of the Assets to Purchasers shall, at Seller’s election, be
accomplished in a manner enabling the transfer to qualify as a part of a
like-kind exchange of property by Seller within the meaning of Section 1031 of
the Internal Revenue Code of 1986, as amended (the “Code”).  If Seller so
elects, Purchasers shall reasonably cooperate with Seller to effect such
like-kind exchange, which cooperation shall include, without limitation, taking
such actions as Seller reasonably requests in order to pay the Purchase Price in
a manner that enables such transfer to qualify as part of a like-kind exchange
of property within the meaning of Section 1031 of the Code, and Purchasers agree
that Seller may assign its rights (but not  its obligations) under this
Agreement to a qualified intermediary as defined in Treasury Regulations Section
1.1031(k) – 1(g)(4)(iii) under United States Treasury Regulations, to qualify
the transfer of the Purchase Price as a part of a like-kind exchange of property
within the meaning of Section 1031 of the Code. Seller and Purchasers
acknowledge and agree that any assignment of this Agreement to a qualified
intermediary shall not release Seller from any of its liabilities and
obligations to Purchasers under this Agreement, and that neither Seller nor
either of Purchasers represents to Purchasers or Seller, as applicable, that any
particular tax treatment will be given to any party hereto as a result thereof.
 
 
Section 7.9
Further Assurances.

 
After Closing, Seller and Purchasers each agree to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.

 
Section 7.10
Eni GGA.

 
If Eni exercises its right to have its natural gas gathered pursuant to the
terms of the Eni GGA during the initial term of the Eni GGA (which initial term
expires on March 31, 2019), Seller shall pay to Purchasers, on a monthly basis,
for the volume of natural gas gathered for Eni pursuant to the Eni GGA during
the month in question, the difference between the gathering fee per MMBtu that
is from time to time payable by Quicksilver pursuant to the QRI GGA and the
gathering fee per MMBtu that is from time to time payable by Eni pursuant to the
Eni GGA.
 
 
Section 7.11
Rights-of-Way Amendments.

 
The parties acknowledge that certain of the Excluded Rights-of-Way do not allow
the laying of a twenty inch pipe and that Purchasers intend to seek amendments
from the grantors of such rights-of-way to allow the laying by Purchasers of
twenty inch pipe.  Such amendments shall be in form and substance reasonably
acceptable to Seller and, subject to the immediately following sentences, shall
be obtained by Purchasers at the sole cost and expense of
Purchasers.  Purchasers acknowledge that, in certain instances, the existing
pipe that was laid pursuant to an Excluded Right-of-Way was laid outside of the
right-of-way that was granted pursuant thereto.  To the extent that the
consideration that Purchasers are required to pay to the grantor of such an
Excluded Right-of-Way for an amendment thereto is increased as a result of the
fact that existing pipe has been laid outside of the right-of-way that was
granted thereby, Seller agrees that it shall promptly reimburse Purchasers for
the difference between the consideration that Purchasers pay the grantor for
such amendment and the consideration that Seller would have had to pay the
grantor for such amendment had the existing pipe been properly laid within the
right-of-way.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 8
CONDITIONS TO CLOSING
 
 
Section 8.1
Conditions of Seller to Closing.

 
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:
 
(a)           Representations. The representations and warranties of Purchasers
set forth in Article 6 shall be true and correct in all material respects, other
than representations and warranties that are already qualified as to materiality
or material adverse effect, which shall be true and correct in all respects, as
of the Closing Date as though made on and as of the Closing Date;
 
(b)           Performance. Purchasers shall have performed and observed in all
material respects all covenants and agreements to be performed or observed by
Purchasers under this Agreement prior to or on the Closing Date;
 
(c)           Pending Litigation.  No suit, action or other proceeding by a
third party (including any Governmental Body) seeking to restrain, enjoin or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement or to recover damages from Seller on account therefrom shall be
pending or threatened before any Governmental Body or arbitral tribunal;
 
(d)           Deliveries.  Purchasers shall have delivered (or be ready, willing
and able to immediately deliver) to Seller duly executed counterparts of the
Conveyance and the other documents and certificates to be delivered by
Purchasers under Section 9.3;
 
(e)           Casualty or Condemnation.  The aggregate losses from casualties to
the Assets and takings of Assets under right of eminent domain shall be less
than ten percent (10%) of the Purchase Price;
 
(f)           Payment. Purchasers shall have paid (or be ready, willing and able
to immediately pay) the Closing Payment; and
 
(g)           HSR Act.  Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise).
 
 
Section 8.2
Conditions of Purchasers to Closing.

 
The obligations of Purchasers to consummate the transactions contemplated by
this Agreement are subject, at the option of Purchasers, to the satisfaction on
or prior to Closing of each of the following conditions:
 
(a)           Representations.  The representations and warranties of Seller set
forth in Article 5 shall be true and correct in all material respects, other
than representations and warranties that are already qualified as to materiality
or Material Adverse Effect, which shall be true and correct in all respects, as
of the Closing Date as though made on and as of the


                                                       
19
 

--------------------------------------------------------------------------------

 
 
Closing Date (other than representations and warranties that refer to a
specified date which need only be true and correct on and as of such specified
date);
 
(b)           Performance.  Seller shall have performed and observed in all
material respects all covenants and agreements to be performed or observed by
them under this Agreement prior to or on the Closing Date;
 
(c)           Pending Litigation.  No suit, action or other proceeding by a
third party (including any Governmental Body) seeking to restrain, enjoin or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement or to recover damages from Purchasers on account therefrom shall be
pending or threatened before any Governmental Body or arbitral tribunal;
 
(d)           Deliveries.  Seller shall have delivered (or be ready, willing and
able to immediately deliver) to Purchasers duly executed counterparts of the
Conveyance and the other documents and certificates to be delivered by Seller
under Section 9.2;
 
(e)           Casualty or Condemnation.  The aggregate losses from casualties to
the Assets and takings of Assets under right of eminent domain shall be less
than ten percent (10%) of the Purchase Price; and
 
(f)           HSR Act.  Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise).
 
ARTICLE 9
CLOSING
 
 
Section 9.1
Time and Place of Closing.

 
(a)           Consummation of the purchase and sale transaction as contemplated
by this Agreement (the “Closing”) shall, unless otherwise agreed to in writing
by Purchasers and Seller, take place at the offices of Seller located at 777
West Rosedale Street, Fort Worth, Texas, at 10:00 a.m., local time, on December
29, 2009 or, if all conditions in Article 8 to be satisfied prior to Closing
have not yet been satisfied or waived, as soon thereafter as such conditions
have been satisfied or waived, subject to the rights of the parties under
Article 10.
 
(b)           The date on which the Closing occurs is herein referred to as the
“Closing Date.”
 
 
Section 9.2
Obligations of Seller at Closing.

 
At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchasers the following:
 
(a)           the Conveyance, in sufficient duplicate originals to allow
recording in all appropriate jurisdictions and offices, duly executed by Seller;
 
(b)           a certificate duly executed by an authorized corporate officer of
Seller, dated as of Closing, certifying on behalf of Seller that the conditions
set forth in Sections 8.2(a) and 8.2(b) have been fulfilled;
 
20

--------------------------------------------------------------------------------


 
(c)           the Lease Agreement, duly executed by Seller;
 
(d)           the Parent Guaranty, duly executed by Quicksilver;
 
(e)           one (1) original executed statement described in Treasury
Regulation §1.1445-2(b)(2) certifying that Seller is not a foreign person within
the meaning of the Code; and
 
(f)           an agreement terminating the (i) rights of Purchasers and their
respective Affiliates who are parties to the Option Agreement and (ii)
obligations of Quicksilver and its Affiliates who are parties to the Option
Agreement under the Option Agreement, duly executed by Quicksilver and such
Affiliates of Quicksilver.
 
 
Section 9.3
Obligations of Purchasers at Closing.

 
At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchasers shall deliver or cause to be delivered to Seller the following:
 
(a)           a wire transfer of the Closing Payment in same-day funds to the
account of Seller set forth on Schedule 9.3(a);
 
(b)           the Conveyance, duly executed by Cowtown;
 
(c)           a certificate duly executed by an authorized officer of the
general partner of each of Purchasers, dated as of Closing, certifying on behalf
of Purchasers that the conditions set forth in Sections 8.1(a) and 8.1(b) have
been fulfilled;
 
(d)           the Lease Agreement, duly executed by Cowtown; and
 
(e)           an agreement terminating the (i) rights of Purchasers and their
respective Affiliates who are parties to the Option Agreement and (ii)
obligations of Quicksilver and its Affiliates who are parties to the Option
Agreement under the Option Agreement, duly executed by Purchasers and such
Affiliates of Purchasers.
 
 
Section 9.4
Closing Payment & Post-Closing Purchase Price Adjustments.

 
(a)           Not later than three (3) Business Days prior to the Closing Date,
Seller shall prepare and deliver to Purchasers for their review and approval,
based upon the best information available to Seller, a preliminary settlement
statement estimating the Adjusted Purchase Price after giving effect to all
Purchase Price adjustments provided for in Section 2.2. The estimate delivered
in accordance with this Section 9.4(a) shall constitute the dollar amount to be
paid by Purchasers to Seller at the Closing (the “Closing Payment”).
 
(b)           As soon as reasonably practicable after the Closing but not later
than one hundred and twenty (120) days following the Closing Date, Seller shall
prepare and deliver to Purchasers a statement setting forth the final
calculation of the Adjusted Purchase Price and showing the calculation of each
adjustment, based, to the extent possible, on actual credits, charges, receipts
and other items before and after the Effective Time and taking into account all
adjustments provided for in this Agreement. Seller shall, at the request of
Purchasers, supply reasonable documentation available to support any credit,
charge, receipt or other item. As soon as reasonably practicable, but not later
than the 30th day following receipt of


                                                     
21
 

--------------------------------------------------------------------------------

 
 
Seller’s statement hereunder, Purchasers shall deliver to Seller a written
report containing any changes that Purchasers propose be made to such statement.
The parties shall undertake to agree on the final statement of the Adjusted
Purchase Price no later than one hundred eighty (180) days after the Closing
Date. In the event that the parties cannot reach agreement within such period of
time, either Seller or Purchasers may refer the remaining matters in dispute to
PricewaterhouseCoopers or such other nationally-recognized independent
accounting firm as may be accepted by Purchasers and Seller, for review and
final determination. The accounting firm shall conduct the arbitration
proceedings in Fort Worth, Texas in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent such rules do not
conflict with the terms of this Section 9.4. The accounting firm’s determination
shall be made within thirty (30) days after submission of the matters in dispute
and shall be final and binding on the parties hereto, without right of appeal.
In determining the proper amount of any adjustment to the Purchase Price, the
accounting firm shall not increase the Purchase Price more than the increase
proposed by Seller nor decrease the Purchase Price more than the decrease
proposed by Purchasers, as applicable. The accounting firm shall act as an
expert for the limited purpose of determining the specific disputed matters
submitted by Seller or Purchasers and may not award damages or penalties to
Seller or Purchasers with respect to any matter. Seller and Purchasers shall
each bear their own legal fees and other costs of presenting their cases.
Seller, on the one hand, and Purchasers, on the other hand, shall bear one-half
of the costs and expenses of the accounting firm. Within ten (10) Business Days
after the date on which the parties or the accounting firm, as applicable,
finally determines the disputed matters, (i) Purchasers shall pay to Seller the
amount by which the Adjusted Purchase Price exceeds the Closing Payment or (ii)
Seller shall pay to Purchasers the amount by which the Closing Payment exceeds
the Adjusted Purchase Price, as applicable. Any post-Closing payment pursuant to
this Section 9.4(b) shall bear interest at the Agreed Interest Rate from the
Closing Date to the date both Seller and Purchasers have executed the final
settlement statement.
 
(c)           All payments made or to be made hereunder to Seller shall be by
electronic transfer of immediately available funds to the account of Seller set
forth on Schedule 9.3(a) or to such other account as may be specified by Seller
in writing.  All payments made or to be made hereunder to Purchasers shall be by
electronic transfer of immediately available funds to a bank and account
specified by Purchasers in writing to Seller.
 
ARTICLE 10
TERMINATION
 
 
Section 10.1
Termination.

 
Unless terminated earlier pursuant to other provisions provided herein, this
Agreement may be terminated at any time prior to Closing:
 
(a)           by the mutual prior written consent of Seller and Purchasers;
 
(b)           by either Purchasers or Seller, if Closing has not occurred on or
before December 31, 2009 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 10.1(b) shall not be
available (i) to Seller, if any breach of this Agreement by Seller has been the
principal cause of, or resulted in, the failure of the Closing to occur on or
before the Termination Date or (ii) to Purchasers, if any breach of this
Agreement by Purchasers has been the principal cause of, or resulted in, the
failure of the Closing to occur on or before the Termination Date;


                                    
22
 

--------------------------------------------------------------------------------

 
 
(c)           by Seller, if (i) any of the representations and warranties of
Purchasers contained in this Agreement shall not be true and correct in all
material respects (provided that any such representation or warranty that is
already qualified by a materiality standard shall not be further qualified); or
(ii) Purchasers shall have failed to fulfill in any material respect any of the
obligations under this Agreement required to be fulfilled prior to Closing; and,
in the case of each of clauses (i) and (ii), such misrepresentation or breach of
warranty, covenant or agreement, if curable, has not been cured within ten (10)
days after written notice thereof from Seller to Purchasers; provided that any
cure period shall not extend beyond the Termination Date and shall not extend
the Termination Date;
 
(d)           by Purchasers, if (i) any of the representations and warranties of
Seller contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality standard shall not be further qualified); or (ii)
Seller shall have failed to fulfill in any material respect any of its
obligations under this Agreement required to be fulfilled prior to Closing; and,
in the case of each of clauses (i) and (ii), such misrepresentation or breach of
warranty, covenant or agreement, if curable, has not been cured within ten (10)
days after written notice thereof from Purchasers to Seller; provided that any
cure period shall not extend beyond the Termination Date and shall not extend
the Termination Date; or
 
(e)           by Purchasers or Seller, if any Governmental Body having competent
jurisdiction has issued a final, nonappealable order, decree, ruling or
injunction prohibiting consummation of the transactions contemplated by this
Agreement.

 
Section 10.2
Effect of Termination.

 
If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
be of no further force or effect (except for the provisions of Sections 5.6,
6.5, 7.5, 11.8, 11.9, 12.7, 12.13 and 12.16 of this Agreement and this Article
10, all of which shall continue in full force and effect), and Seller shall be
free immediately to enjoy all rights of ownership of the Assets and to sell,
transfer, encumber or otherwise dispose of the Assets to any party without any
restriction under this Agreement.  In the event this Agreement terminates under
Section 10.1 because (i) any of the conditions to Closing set forth in Section
8.2(a) or Section 8.2(b) have not been satisfied or (ii) Seller’s refusal or
inability to close notwithstanding the satisfaction of the conditions precedent
set forth in Section 8.1, then Purchasers shall be entitled to all remedies
available at law or in equity and shall be entitled to recover court costs and
attorneys’ fees in addition to any other relief to which Purchasers may be
entitled.  In the event this Agreement terminates under Section 10.1 because (i)
any of the conditions to Closing set forth in Section 8.1(a) or Section 8.1(b)
have not been satisfied or (ii) the refusal or inability of Purchasers to close
notwithstanding the satisfaction of the conditions precedent set forth in
Section 8.2, then Seller shall be entitled to all remedies available at law or
in equity and shall be entitled to recover court costs and attorney’s fees in
addition to any other relief to which Seller may be entitled.


                                                  
23
 

--------------------------------------------------------------------------------

 
 
ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS
 
 
Section 11.1
Receipts.

 
Except as otherwise provided in this Agreement, any income, proceeds, receipts
and credits attributable to the Assets that are not reflected in the adjustments
to the Purchase Price following the final adjustment pursuant to Section 9.4(b)
shall be treated as follows: (a) all income, proceeds, receipts and credits
earned with respect to the Assets to which Purchasers are entitled under Section
1.4 shall be the sole property and entitlement of Purchasers and, to the extent
received by Seller, Seller shall fully disclose, account for and remit the same
promptly to Purchasers, and (b) all income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.4
shall be the sole property and entitlement of Seller, and, to the extent
received by Purchasers, Purchasers shall fully disclose, account for and remit
the same promptly to Seller.  Notwithstanding anything herein provided to the
contrary, Seller does hereby acknowledge and agree that Purchasers shall be
entitled to any CoServ Reimbursement paid to Seller or Quicksilver and that any
CoServ Reimbursement paid to either of them shall be promptly remitted to
Purchasers.
 
 
Section 11.2
Expenses.

 
Any Property Costs that are not reflected in the adjustments to the Purchase
Price following the final adjustment pursuant to Section 9.4(b) shall be treated
as follows: (a) all Property Costs for which Seller is responsible under Section
1.4 shall be the sole obligation of Seller, and Seller shall promptly pay, or,
if paid by either of Purchasers, promptly reimburse Purchasers for and hold
Purchasers harmless from and against, such Property Costs; and (b) all Property
Costs for which Purchasers are responsible under Section 1.4 shall be the sole
obligation of Purchasers, and Purchasers shall promptly pay, or, if paid by
Seller, promptly reimburse Seller for and hold Seller harmless from and against,
such Property Costs.  Furthermore, Seller shall promptly pay, or if paid by
Purchasers, promptly reimburse Purchasers for and hold Purchasers harmless from
and against, any costs (other than Property Costs) which result in the increase
of the Purchase Price pursuant to Section 2.2.  Seller is entitled to resolve
all joint interest audits and other audits of Property Costs covering periods
for which Seller is in whole or in part responsible, provided that Seller shall
not agree to any adjustments to previously assessed costs for which Purchasers
are liable without the prior written consent of Purchasers, such consent not to
be unreasonably withheld. Seller shall provide Purchasers with a copy of all
applicable audit reports and written audit agreements received by Seller and
relating to periods for which Purchasers are partially responsible.
 
 
Section 11.3
Assumed Seller Obligations.

 
Without limiting the rights of Purchasers to indemnity under this Article 11, on
the Closing Date, Purchasers shall assume and hereby agree to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid or discharged) all
of the obligations and liabilities of Seller known or unknown, with respect to
the Assets, regardless of whether such obligations or liabilities arose prior to
on or after the Effective Time including, but not limited to, obligations to (a)
dismantle, salvage and remove any equipment, structures, materials, platforms,
flowlines and property of whatever kind related to or associated with operations
and activities conducted on the Assets or otherwise pursuant to the Assets, (b)
clean up, restore and/or remediate the premises covered by or related to the
Assets in accordance with applicable agreements and


                            
24
 

--------------------------------------------------------------------------------

 
 
Laws and (c) perform all obligations applicable to or imposed by or under the
Surface Contracts or the Contracts, or as required by applicable Laws (all of
such obligations and liabilities herein being referred to as the “Assumed Seller
Obligations”). Purchasers do not accrue any rights or assume any obligations or
liabilities of Seller to the extent that they are (such excluded obligations and
liabilities, the “Retained Seller Obligations”):
 
(i)           attributable to or arise out of the Excluded Assets;
 
(ii)           the continuing responsibility of the Seller under Sections 11.1
and 11.2 or matters for which Seller is required to indemnify Purchasers under
Section 11.4(c);
 
(iii)           related to personal injury or death arising or occurring prior
to the Closing Date that are attributable to Seller’s ownership or operation of
the Assets;
 
(iv)           Retained Employee Liabilities;
 
(v)           attributable to or arise out of any off-site Environmental
Liabilities occurring prior to the Closing Date that relate to the Assets; or
 
(vi)           attributable to or arise out of the matter referenced in Schedule
5.7.
 
 
Section 11.4
Indemnities.

 
(a)           Definitions.
 
“Claim” or “Claims” means, unless specifically provided otherwise, all claims
(including, but not limited to, those for damage to property, bodily injury and
death, personal injury, illness, disease, maintenance, cure, loss of parental
and spousal consortium, wrongful death, loss of support and wrongful termination
of employment), damages, liabilities, losses, demands, liens, encumbrances,
fines, penalties, causes of action of any kind (including actions for indirect,
consequential, punitive and exemplary damages), obligations, costs (including
payment of all reasonable attorneys’ fees and costs of litigation), judgments,
interest, and awards or amounts, of any kind or character, whether under
judicial proceedings, administrative proceedings, investigation by a
Governmental Body or otherwise, or conditions in the premises of or attributable
to any Person or Persons or any party or parties, breach of representation or
warranty (expressed or implied), under any theory of tort, contract, breach of
contract (including any Claims that arise by reason of indemnification or
assumption of liability contained in other contracts entered into by an
Indemnified Party hereunder), at law or in equity, under statute, or otherwise,
arising out of, or incident to or in connection with this Agreement or the
ownership or operation of the Assets.
 
The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF
ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE
OR IN PART BY:
 
THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER FAULT (BUT
 
25

--------------------------------------------------------------------------------


 
EXCLUDING GROSS NEGLIGENCE AND WILLFUL MISCONDUCT) OF PURCHASER INDEMNITEES,
SELLER INDEMNITEES, INVITEES AND/OR THIRD PARTIES; AND/OR
 
A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF THE PROPERTY
OF EITHER OF PURCHASERS OR SELLER’S PROPERTY (INCLUDING, WITHOUT LIMITATION, THE
ASSETS).
 
(b)           Purchasers Indemnity Obligation.  From and after the Closing,
subject only to Section 11.4(c) and the limitations contained in Section 11.7,
Purchasers shall be responsible for and indemnify, defend, release and hold
harmless Seller Indemnitees from and against all Claims to the extent caused by,
arising out of or resulting from:
 
(i)           the Assumed Seller Obligations, REGARDLESS OF FAULT;
 
(ii)           the ownership, use or operation of the Assets after the Effective
Time, REGARDLESS OF FAULT;
 
(iii)           the breach by either of the Purchasers of any of the covenants
or agreements of Purchasers contained in this Agreement, REGARDLESS OF FAULT;
 
(iv)           any breach of any representation or warranty made by Purchasers
contained in Article 6 of this Agreement or confirmed in the certificate
delivered by Purchasers at Closing pursuant to Section 9.3(c), REGARDLESS OF
FAULT; and
 
(v)           Environmental Laws, Environmental Liabilities, Adverse
Environmental Conditions, the release of materials into the environment or
protection of human health, safety, natural resources or the environment, or any
other environmental condition of the Assets, REGARDLESS OF FAULT.
 
(c)           Seller Indemnity Obligation.  From and after the Closing, subject
only to the limitations contained in Section 11.7, Seller shall be responsible
for and indemnify, defend and hold harmless Purchaser Indemnitees against and
from all Claims to the extent caused by, arising out of or resulting from:
 
(i)           any breach of any representation or warranty of Seller contained
in Article 5 of this Agreement or confirmed in any certificate furnished by or
on behalf of Seller at Closing pursuant to Section 9.2(b), REGARDLESS OF FAULT;
provided, however, that the knowledge qualifier set forth in Section 5.12 shall
be disregarded for purposes of determining whether a breach of the
representation and warranty set forth in Section 5.12 has occurred;
 
(ii)           any breach or nonfulfillment of or failure to perform any
covenant or agreement of Seller contained in this Agreement, REGARDLESS OF
FAULT; and
 
(iii)           the Retained Seller Obligations.
 
26

--------------------------------------------------------------------------------


 
(d)           Additional Provisions.
 
It is the intention of the parties that this Article 11 shall govern the
allocation of risks and liabilities between Purchasers and Seller except to the
extent that it is expressly stated (whether elsewhere in this Article 11 or in
some other Article hereof) that the provisions of such other Article (or part
thereof) shall control over the terms of all or part of this Article 11.
 
Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.4 contains the parties’ exclusive remedy against Seller or
Purchasers, or applicable, with respect to breaches of the representations,
warranties, covenants and agreements of the parties contained in Articles 5 and
6 and Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.10 and 7.11 and the affirmations
of such representations, warranties, covenants and agreements contained in the
certificate delivered by each party at Closing pursuant to Section 9.2(b) or
9.3(c), as applicable.
 
 
Section 11.5
Indemnification Actions.

 
All claims for indemnification under Section 11.4 shall be asserted and resolved
as follows:
 
(a)           For purposes of this Article 11, the term “Indemnifying Party”
shall mean the party or parties having an obligation to indemnify the other
party or parties pursuant to the terms of this Agreement.  The term “Indemnified
Party” shall mean the party or parties having the right to be indemnified by the
other party or parties pursuant to the terms of this Agreement.
 
(b)           To make a claim for indemnification (“Indemnity Claim”) under
Section 11.4 and/or any other Article (or part thereof) expressly stating that
it controls over the terms of this Article 11, an Indemnified Party shall notify
the Indemnifying Party in writing of its Indemnity Claim, including the specific
details of and specific basis under this Agreement for its Indemnity Claim (the
“Claim Notice”).  The Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim for which it seeks
indemnification and shall enclose a copy of all papers (if any) served with
respect to the Claim; provided that the failure of any Indemnified Party to give
notice of a Claim as provided in this Section 11.5 shall not relieve the
Indemnifying Party of its obligations under Section 11.4 except to the extent
such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Claim or otherwise
prejudices the Indemnifying Party’s ability to defend against the Claim. In the
event that the Indemnity Claim is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.
 
(c)           The Indemnifying Party shall have thirty (30) days from its
receipt of the Claim Notice to notify the Indemnified Party whether it admits or
denies its liability to defend the Indemnified Party against the relevant Claim
at the sole cost and expense of the Indemnifying Party. The Indemnified Party is
authorized, prior to and during such 30-day period, to file any motion, answer
or other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and that is not prejudicial to the
Indemnifying Party.
 
(d)           If the Indemnifying Party admits its liability to indemnify the
Indemnified Party, it shall have the right and obligation to diligently defend,
at its sole cost and expense, the Claim.


                                               
27
 

--------------------------------------------------------------------------------

 
 
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Section 11.5(d). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Claim
or consent to the entry of any judgment with respect thereto that does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Claim, or (ii) settle any Claim or consent to the
entry of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).
 
(e)           If the Indemnifying Party does not admit its liability to
indemnify the Indemnified Party or admits its liability but fails to diligently
prosecute or settle the Claim, then the Indemnified Party shall have the right
to defend against the Claim at the sole cost and expense of the Indemnifying
Party, with counsel of the Indemnified Party’s choosing, subject to the right of
the Indemnifying Party to admit its liability and assume the defense of the
Claim at any time prior to settlement or final determination thereof. If the
Indemnifying Party has not yet admitted its liability for a Claim, the
Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement, and the Indemnifying Party shall have the option for ten
(10) Business Days following receipt of such notice to (i) admit in writing its
liability to indemnify the Indemnified Party from and against the Claim and,
(ii) if liability is so admitted, reject, in its reasonable judgment, the
proposed settlement.
 
 
Section 11.6
Release.

 
(a)           EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT,
PURCHASERS RELEASE, REMISE AND FOREVER DISCHARGE SELLER INDEMNITEES FROM ANY AND
ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE,
CONTINGENT OR OTHERWISE, WHICH PURCHASERS MIGHT NOW OR SUBSEQUENTLY MAY HAVE
AGAINST SELLER INDEMNITEES, RELATING DIRECTLY OR INDIRECTLY TO CLAIMS ARISING
OUT OF OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES,
THE  RELEASE OF MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION,
RIGHTS TO CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF FAULT.
 
(b)           Each of Purchasers covenants and agrees that it will not attempt
to avoid the effect of the release made by it hereinabove by later arguing that
at the time of the release it did not fully appreciate the extent of any such
environmental Claims.
 
 
Section 11.7
Limitation on Actions.

 
(a)             The representations, warranties, covenants and agreements
provided for in this Agreement, including the representations and warranties of
the parties in Articles 5 and 6, shall survive Closing for one year except that
(i) the representation and warranties in Section 5.8 shall survive for the
applicable statute of limitations period, (ii) the representation and warranties
in Section 5.20 and 5.21 shall survive for 30 months following Closing, (iii)
representation and warranties in Section 5.3, 5.4, 6.2 and 6.3 shall survive
indefinitely and (iv) the covenants and agreements contemplated to be complied
with or performed following the


                                 
28
 

--------------------------------------------------------------------------------

 
 
Closing shall survive indefinitely, except that the covenants and agreements of
Seller in Section 7.11 shall survive the Closing for twenty-four months.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration, provided that there shall
be no termination of any bona fide Claim asserted pursuant to this Agreement
with respect to the breach of such a representation, warranty, covenant or
agreement on or before its expiration date.
 
(b)           The indemnities in Sections 11.4(b)(iii), 11.4(b)(iv), 11.4(c)(i)
and 11.4(c)(ii) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to Claims asserted pursuant to this
Agreement with respect to the breach of such representation, warranty, covenant
or agreement on or before such termination date.  The indemnities of Purchasers
in Sections 11.4(b)(i), 11.4(b)(ii) and 11.4(b)(v) and Seller’s indemnity in
Section 11.4(c)(iii) shall continue without time limit.
 
(c)           Seller shall not have any liability for any indemnification
under Section 11.4(c)(i) for any representation or warranty that is not
qualified by Material Adverse Effect unless and until the aggregate amount of
the liability for all Claims for which Claim Notices are delivered by Purchasers
pursuant thereto exceeds one percent (1%) of the Purchase Price, and then only
to the extent such damages exceed such one percent (1%) of the Purchase Price.
 
(d)           Purchasers shall not have any liability for any indemnification
under Section 11.4(b)(iv) for any representation or warranty that is not
qualified by material adverse effect unless and until the aggregate amount of
the liability for all Claims for which Claim Notices are delivered by Seller
pursuant thereto exceeds one percent (1%) of the Purchase Price, and then only
to the extent such damages exceed such one percent (1%) of the Purchase Price.
 
(e)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, Seller shall not be required to indemnify Purchasers under
Section 11.4(c)(i) for aggregate damages in excess of an amount equal to
eighteen percent (18%) of the Purchase Price.
 
 
Section 11.8
Disclaimers.

 
(a)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OF
THIS AGREEMENT OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED
PURSUANT TO SECTION 9.2(b), (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES
(INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE
THAT MAY HAVE BEEN PROVIDED TO PURCHASERS BY ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF THEIR
AFFILIATES).
 
(b)           EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS
AGREEMENT OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO
SECTION 9.2(b), AND WITHOUT LIMITING THE


                                    
29
 

--------------------------------------------------------------------------------

 
 
GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS,
(II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY
OR  RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY
ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS,
(V)  THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VI) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (VII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASERS OR THEIR RESPECTIVE AFFILIATES, OR TO
THE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS OF EITHER OF
PURCHASERS OR OF THEIR RESPECTIVE AFFILIATES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN ARTICLE 5 OF THIS AGREEMENT OR CONFIRMED IN THE
CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(b), PURCHASERS
SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION
AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND (VIII) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
 
(c)           EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT OR
CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(b), SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS,
ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED IN THIS AGREEMENT, (i) NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND (ii) PURCHASERS SHALL BE
DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION.
 
 
Section 11.9
Waiver of Trade Practices Acts.

 
Purchasers hereby acknowledge the inapplicability of the Texas Deceptive Trade
Practices--Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq.
(the “DTPA”) to this transaction and hereby waives any and all duties, rights or
remedies that might be imposed by the DTPA, whether such duties, rights and
remedies are applied directly by the DTPA itself or indirectly in connection
with other statutes.
 
30

--------------------------------------------------------------------------------


 
 
Section 11.10
Recording.

 
As soon as practicable after Closing, Purchasers shall record the Conveyance in
the appropriate counties and provide Seller with copies of all recorded or
approved instruments.
 
The conveyance in the form attached as Exhibit B is intended to convey all of
the Assets being conveyed pursuant to this Agreement.  Specific portions of the
Assets that are leased from, or require the approval to transfer by, a
governmental entity are conveyed under the Conveyance and also are described and
covered by other separate assignments made by Seller to Cowtown on officially
approved forms, or forms acceptable to such entity, in sufficient multiple
originals to satisfy applicable statutory and regulatory requirements.  The
interests conveyed by such separate assignments are the same, and not in
addition to, the interests conveyed in the Conveyance attached as Exhibit
B.  Further, such assignments shall be deemed to contain all of the exceptions,
reservations, rights, titles, power and privileges set forth herein and in the
Conveyance as fully and only to the extent as though they were set forth in each
such separate assignment.
 
ARTICLE 12
MISCELLANEOUS
 
 
Section 12.1
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.
 
 
Section 12.2
Notice.

 
All notices that are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:
 
If to Seller:
Cowtown Pipeline L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  John C. Regan
Telephone: (817) 665-4837
Telecopy: (817) 665-5007                                                     
   
With a copy to
(which shall not
itself constitute
notice):
Cowtown Pipeline L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  John C. Cirone
Telephone:  (817) 665-4939
Telecopy:    (817) 665-5021

 
31

--------------------------------------------------------------------------------


 
If to Purchasers:
Quicksilver Gas Services LP
Cowtown Pipeline Partners L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  Philip Cook
Telephone:    (817) 665-4833
Telecopy:  (817) 665-5004                                    
   
With a copy to
(which shall not
itself constitute
notice):
Quicksilver Gas Services LP
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  John C. Cirone
Telephone:  (817) 665-4939
Telecopy:    (817) 665-5021
 
and
 
Quicksilver Gas Services LP
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  Conflicts Committee Chairman
Telephone:  (817) 807-0918

 
Either Seller or Purchasers may change its address for notice by notice to
Seller or Purchasers, as applicable, in the manner set forth above.  All notices
shall be deemed to have been duly given at the time of receipt by the party to
which such notice is addressed.
 
 
Section 12.3
Sales or Use Tax Recording Fees and Similar Taxes and Fees.

 
Purchasers shall bear any sales, use, excise, real property transfer or gain,
gross receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby.  Seller will determine, and Purchasers agree to cooperate
with Seller in determining, sales tax, if any, that is due in connection with
the sale of Assets, and Purchasers agree to pay any such tax to Seller at
Closing.  If such transfers or transactions are exempt from any such Taxes or
fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchasers will timely furnish to Seller such certificate or
evidence.
 
 
Section 12.4
Expenses.

 
Except as provided in Section 12.3, all expenses incurred by Seller in
connection with or related to the authorization, preparation or execution of
this Agreement, the Conveyance delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including, without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchasers shall be borne solely and
entirely by Purchasers.
 
32

--------------------------------------------------------------------------------


 
 
Section 12.5
Change of Name.

 
As promptly as practicable, but in any case within ninety (90) days after the
Closing Date, Purchasers shall eliminate the names “Cowtown Pipeline L.P.” and
“Quicksilver Resources Inc.” from the Assets acquired pursuant to this Agreement
and, except with respect to such grace period for eliminating existing usage,
shall have no right to use any logos, trademarks or trade names belonging to
Seller or any of its Affiliates.
 
 
Section 12.6
Replacement of Bonds, Letters of Credit and Guarantees.

 
The parties understand that none  of the bonds, letters of credit and
guarantees, if any, posted by Seller with Governmental Bodies and relating to
the Assets may be transferable to Purchasers.  Promptly following Closing,
Seller shall provide Purchasers with reasonable assistance in obtaining, or
causing to be obtained in the name of either of Purchasers and at Purchasers’
sole cost and expense, replacements for such bonds, letters of credit and
guarantees, to the extent such replacements are necessary to permit the
cancellation of the bonds, letters of credit and guarantees posted by Seller or
to consummate the transactions contemplated by this Agreement.
 
 
Section 12.7
Governing Law and Venue.

 
THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH
DETERMINATIONS.  JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING
HEREUNDER SHALL BE PROPER ONLY IN TARRANT COUNTY, TEXAS.
 
 
Section 12.8
Captions.

 
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
 
Section 12.9
Waivers.

 
Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
 
Section 12.10
Assignment.

 
No party shall assign all or any part of this Agreement, nor shall any party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other party, and any assignment or delegation made
without such consent shall be void.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
33

--------------------------------------------------------------------------------


 
 
Section 12.11
Entire Agreement.

 
This Agreement, the Exhibits and Schedules attached hereto and the documents to
be executed hereunder constitute the entire agreement between the parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties pertaining to the subject matter hereof.
 
 
Section 12.12
Amendment.

 
(a)           This Agreement may be amended or modified only by an agreement in
writing executed by all parties.
 
(b)           No waiver of any right under this Agreement shall be binding
unless executed in writing by the party to be bound thereby.
 
 
Section 12.13
No Third-Party Beneficiaries.

 
Nothing in this Agreement shall entitle any Person other than Purchasers and
Seller to any Claim, remedy or right of any kind, except as to those rights
expressly provided to Seller Indemnitees or the Purchaser Indemnitees (provided,
however, any claim for indemnity hereunder on behalf of a Seller Indemnitee or a
Purchaser Indemnitee must be made and administered by a party to this
Agreement).
 
 
Section 12.14
References.

 
In this Agreement:
 
(a)           References to any gender include a reference to all other genders;
 
(b)           References to the singular include the plural, and vice versa;
 
(c)           Unless expressly provided to the contrary, a reference to any
Article or Section means an Article or Section of this Agreement;
 
(d)           Unless expressly provided to the contrary, reference to any
Exhibit or Schedule means an Exhibit or Schedule to this Agreement, all of which
are incorporated into and made a part of this Agreement;
 
(e)           Unless expressly provided to the contrary, “hereunder,” “hereof,”
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
 
(f)           “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
 
 
Section 12.15
Construction.

 
Each of Seller and Purchasers has had substantial input into the drafting and
preparation of this Agreement and has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transactions
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.  In the
 
34

--------------------------------------------------------------------------------


 
event of a dispute over the meaning or application of this Agreement, it shall
be construed fairly and reasonably and neither more strongly for nor against
either party.
 
 
Section 12.16
Limitation on Damages

 
Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its punitive damages or its
consequential or indirect damages in connection with this Agreement and the
transactions contemplated hereby, and each of Seller and Purchasers expressly
waive for themselves and on behalf of their respective Affiliates any and all
Claims it may have against the other party or parties, as applicable, for such
damages in connection with this Agreement and the transactions contemplated
hereby.
 
 
Section 12.17
Conspicuousness.

 
The parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.
 
 
Section 12.18
Severability.

 
If any term or other provision of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
Seller or Purchasers.
 
 
Section 12.19
Time of Essence.

 
Time is of the essence in this Agreement.  If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
 
 
Section 12.20
Certain Actions by Purchasers.

 
Seller acknowledges and agrees that any (i) amendment or modification to this
Agreement, (ii) waiver by Purchasers of any of Purchasers’ conditions to Closing
or (iii) amendment or modification to the QRI GGA, shall require the approval of
the Conflicts Committee.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]


                                               
35
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.
 

  PURCHASERS:          
QUICKSILVER GAS SERVICES LP
           
By:
Quicksilver Gas Services GP LLC,
     
its General Partner
                                        By: /s/ Thomas F. Darden     Name:
Thomas F. Darden     Title: President and Chief Executive Officer              
COWTOWN PIPELINE PARTNERS L.P.               By:
Quicksilver Gas Services Operating GP LLC,
     
its General Partner
                By:  /s/ Thomas F. Darden       Name: Thomas F. Darden      
Title: President and Chief Executive Officer                         SELLER:    
     
COWTOWN PIPELINE L.P.
           
By:
Cowtown Pipeline Management, Inc.,
     
its General Partner
                By:  /s/ Glenn Darden       Name: Glenn Darden       Title:
President and Chief Executive Officer  

 

--------------------------------------------------------------------------------


 
Map [map.jpg]
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Attached to and made part of that certain
Purchase and Sale Agreement executed on December 10, 2009,
by and among Cowtown Pipeline L.P., as "Seller", and
Quicksilver Gas Services LP and Cowtown Pipeline Partners L.P., as "Purchasers"
 
ASSIGNMENT AND BILL OF SALE
 
This Assignment and Bill of Sale (this "Conveyance") by and between Cowtown
Pipeline L.P., a Texas limited partnership ("Grantor"), and Cowtown Pipeline
Partners L.P., a Texas limited partnership ("Grantee"), is dated this [___] day
of December, 2009 but effective as of 7:00 a.m., Central Standard Time, on
December 1, 2009 (the "Effective Time").
 
Reference is made to the Purchase and Sale Agreement more particularly described
in Section 4.2.  All capitalized terms used but not otherwise defined herein
shall have the meaning ascribed thereto in the Purchase and Sale Agreement.
 
ARTICLE 1
Conveyance of Assets
 
Section 1.1                      Conveyance: Grantor, in consideration of the
premises and the promises, covenants and agreements contained herein, and for
other good and valuable consideration, in hand paid, the receipt and sufficiency
of which are hereby acknowledged, hereby grants, bargains, sells, and conveys
unto Grantee, all of Grantor's right, title, interest and estate, real or
personal, in and to the following, excepting the Excluded Assets (collectively
the "Assets"):
 
(a)           The portion of the natural gas gathering system that is depicted
in green on the map attached hereto as Exhibit A together with all appurtenances
thereto; provided, however, that such system and appurtenances shall not include
any pipelines, equipment or other properties that are located upstream of the
inlet flange of the meters where Hydrocarbons are delivered into the pipelines
consisting of such natural gas gathering system (subject to such exclusions, the
"System");
 
(b)           All contracts, agreements and instruments by which the other
Assets are bound, or that relate to or are otherwise applicable to the other
Assets, including those identified on Schedule 1.2(b) attached to the Purchase
and Sale Agreement, but excluding any such contracts, agreements and instruments
to the extent transfer is restricted by third-party agreement or applicable Law
and the necessary consents to transfer are not obtained pursuant to Section 7.7
of the Purchase and Sale Agreement and provided that such contracts, agreements
and instruments shall not include the instruments constituting the Surface
Contracts (as defined in Section 1.1(c));
 
(c)           All easements, permits, licenses, servitudes, rights-of-way,
surface leases, fee interests in real property and other surface rights
appurtenant to, and used or held for use primarily in connection with the System
(including those identified on Schedule 1.1(c)) ("Surface Contracts"), but
excluding any such easements, permits, licenses, servitudes, rights-of-way,
surface leases, fee interests in real property and other such rights to the
extent transfer is restricted by third party agreement or applicable Law and
necessary consents to transfer are not obtained pursuant to Section 7.7 of the
Purchase and Sale Agreement;
 
(d)           All equipment, machinery, fixtures and other tangible personal
property and improvements located on or constituting a part of the System and
used or held for use primarily in connection with the operation of the System
("Equipment"), and that certain 2001 Ford F250, vehicle identification number
1FTNX20L31EA87453;
 
(e)           All flow lines, pipelines, gathering systems, meters and
appurtenances thereto constituting a part of the System or used, or held for
use, primarily in connection with the operation of the System, including in each
case those identified on Schedule 1.1(e) ("Pipelines");
 
(f)           That certain treating facility located on that certain 69.03 acre
tract of land more specifically described in the instrument set forth in item A1
of Schedule 1.1(c), together with all compressors, dehydration and amine units,
tanks, machinery and equipment appurtenant and relating exclusively to such
treating facility (the "Facility"); and
 
(g)           All land files; gas contract files; gas gathering and processing
files; abstracts; title opinions; land surveys; maps; engineering data and
reports; reserve or volume data provided by any third party in connection with
the negotiation of any gas gathering agreement that constitutes a Material
Contract; other books, records, data, files and accounting records, in each case
to the extent related primarily to the Assets, or used or held for use primarily
in connection with the maintenance or operation thereof; and all computer or
communications software used in connection with monitoring and running the
Facility, but excluding (i) any books, records, data, files, maps and accounting
records to the extent disclosure or transfer is restricted by third-party
agreement or applicable Law and the necessary consents to transfer are not
obtained pursuant to Section 7.7 of the Purchase and Sale Agreement, (ii)
computer or communications software that is not used in connection with
monitoring and running the Facility or intellectual property (including tapes,
codes, data and program documentation and all manifestations and technical
information relating thereto), (iii) attorney-client privileged communications
and work product of Grantor's legal counsel (other than title opinions), (iv)
except to the extent constituting reserve or volume data described above in this
Section 1.1(g), reserve studies and evaluations, and (v) records relating to the
negotiation and consummation of the sale of the Assets (subject to such
exclusions, the "Records").
 
Section 1.2                      Excluded Assets: Notwithstanding the foregoing,
the Assets shall not include, and there is excepted, reserved and excluded from
the purchase and sale contemplated hereby (collectively, the "Excluded Assets"):
 
(a)   All corporate, financial, income and franchise tax and legal records of
Grantor that relate to Grantor's business generally (whether or not relating to
the Assets), and all books, records and files that relate to the Excluded Assets
and those records retained by Grantor pursuant to Section 1.1(g) and copies of
any other Records retained by Grantor pursuant to Section 1.5 of the Purchase
and Sale Agreement;
 
(b)   Except to the extent expressly constituting a portion of the Records, all
geological and geophysical data (including all seismic data, including
reprocessed data) and all logs, interpretive data, technical evaluations,
technical outputs, reserve estimates and economic estimates;
 
(c)   Other than any CoServ Reimbursement, all rights to any refund of Taxes or
other costs or expenses borne by Grantor or Grantor's predecessors in interest
and title attributable to periods prior to the Effective Time;
 
(d)   Grantor's area-wide bonds, permits and licenses or other permits, licenses
or authorizations used in the conduct of Grantor's business generally;
 
(e)   Those items listed in Schedule 1.2(e);
 
(f)   All trade credits, account receivables, note receivables, and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time;
 
(g)   Except to the extent expressly described in Section 1.1(d), all right,
title and interest of Grantor in and to vehicles used primarily in connection
with the Assets;
 
(h)   All rights, titles, claims and interests of Grantor or any Affiliate of
Grantor (i) to or under any policy or agreement of insurance or any insurance
proceeds to the extent attributable to the period prior to the Effective Time,
and (ii) to or under any bond or bond proceeds;
 
(i)   Any patent, patent application, logo, service mark, copyright, trade name
or trademark of or associated with Grantor or any Affiliate of Grantor or any
business of Grantor or of any Affiliate of Grantor;
 
(j)   All easements and rights-of-way listed in Schedule 1.2(j), together with
all flow lines, pipelines, equipment, machinery, fixtures and other tangible
personal property and improvements located thereon or related thereto; and
 
(k)   Any pipelines, equipment or other properties that are located upstream of
the inlet flange of the meters where Hydrocarbons are delivered into the
Pipelines.
 
TO HAVE AND TO HOLD the Assets unto Grantee, its successors and assigns,
forever, subject, however, to the terms and conditions of this Conveyance.
 
ARTICLE 2
Limited Warranty and Disclaimers
 
As of the Closing Date, Grantor warrants to Grantee that it has Defensible Title
to the easements, rights-of-way, surface leases and fee interests in real
property identified on Schedule 1.1(c) against all persons claiming or to claim
the same or any part thereof by, through or under Grantor, but not otherwise.


Except for the limited warranty set forth in this Article 2 and the
representation and warranty set forth in Section 5.21 of the Purchase and Sale
Agreement, Grantor makes no representation or warranty, express, implied,
statutory or otherwise, with respect to Grantor's title to any of the
Assets.  Grantor hereby assigns to Grantee all rights of substitution and
subrogation in and to all of the rights, claims, and causes of action on
warranties given or made by any predecessor (other than an Affiliate) of
Grantor, to the extent Grantor may legally transfer such rights.


EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OF THE PURCHASE AND
SALE AGREEMENT, CONFIRMED IN THE CERTIFICATE OF GRANTOR DELIVERED TO GRANTEE AND
KGS ON EVEN DATE HEREWITH PURSUANT TO SECTION 9.2(b) OF THE PURCHASE AND SALE
AGREEMENT, OR IN ARTICLE 2 OF THIS CONVEYANCE (I) GRANTOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) GRANTOR
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO GRANTEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO GRANTEE BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF GRANTOR OR
ANY OF THEIR AFFILIATES).
 
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THE PURCHASE AND SALE
AGREEMENT, CONFIRMED IN THE CERTIFICATE OF GRANTOR DELIVERED TO GRANTEE AND KGS
ON EVEN DATE HEREWITH PURSUANT TO SECTION 9.2(b) OF THE PURCHASE AND SALE
AGREEMENT, OR IN ARTICLE 2 OF THIS CONVEYANCE, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, GRANTOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS,
(II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VI) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM,
REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VII) ANY
OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED
TO GRANTEE OR ITS AFFILIATES, OR TO ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE PURCHASE AND SALE AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN ARTICLE 5 OF THE PURCHASE AND SALE AGREEMENT OR CONFIRMED
IN THE CERTIFICATE OF GRANTOR DELIVERED TO GRANTEE AND KGS ON EVEN DATE
HEREWITH, GRANTEE IS DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND
(VIII) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT.
 
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE PURCHASE AND SALE AGREEMENT OR
CONFIRMED IN THE CERTIFICATE OF GRANTOR DELIVERED TO GRANTEE ON EVEN DATE
HEREWITH PURSUANT TO SECTION 9.2(b) OF THE PURCHASE AND SALE AGREEMENT, GRANTOR
HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE
PURCHASE AND SALE AGREEMENT, (i) NOTHING IN THE PURCHASE AND SALE AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND (ii)
GRANTEE SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR
PURPOSES OF THEIR ENVIRONMENTAL CONDITION.
 
ARTICLE 3
Assumption of Obligations
 
Section 3.1                      Assumed Seller Obligations: Without limiting
Grantee’s rights to indemnity under Section 11.4(c) of the Purchase and Sale
Agreement and subject to the limitations set forth in Section 11.7 therein,
effective on the date of this Conveyance, Grantee assumes and agrees to fulfill,
perform, pay and discharge the Assumed Seller Obligations.
 
Section 3.2                      NORM:  Grantee acknowledges that the Assets
have been used for the gathering and transportation of Hydrocarbons and that
there may be petroleum, produced water, wastes or other substances or materials
located in, on or under the System or associated with the Assets.  Equipment and
sites included in the Assets may contain asbestos, hazardous substances or
NORM.  NORM may affix or attach itself to the inside of pipes, materials, and
equipment as scale or in other forms.  The pipes, materials and equipment
(including, without limitation, the Equipment) included in the Assets may
contain NORM and other wastes or hazardous substances.  NORM-containing material
and/or other wastes or hazardous substances may have come in contact with
various environmental media, including, without limitation, water, soils or
sediment.  Special procedures may be required for the assessment, remediation,
removal, transportation or disposal of environmental media, wastes, asbestos,
hazardous substances and NORM from the Assets.
 
ARTICLE 4
Miscellaneous
 
Section 4.1                      Further Assurances: After Closing, without
further consideration, Grantor and Grantee each agree to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other party for carrying out the purposes of
this Conveyance.
 
Section 4.2                      Conveyance Subject to Purchase and Sale
Agreement: This Conveyance is expressly subject to the terms and conditions of
that certain Purchase and Sale Agreement by and between Cowtown Pipeline L.P.,
as "Seller", and Quicksilver Gas Services LP ("KGS") and Cowtown Pipeline
Partners L.P., as "Purchasers", executed on December 10, 2009 (the "Purchase and
Sale Agreement").  If there is a conflict between the terms of this Conveyance
and the Purchase and Sale Agreement, the terms of the Purchase and Sale
Agreement shall control.
 
Section 4.3                      Successors and Assigns: This Conveyance shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
Section 4.4                      Titles and Captions: All article or section
titles or captions in this Conveyance are for convenience only, shall not be
deemed part of this Conveyance and in no way define, limit, extend, or describe
the scope or intent of any provisions hereof.  Except to the extent otherwise
stated in this Conveyance, references to “Articles” and “Sections” are to
Articles and Sections of this Conveyance, and references to "Exhibits" and
“Schedules” are to Exhibits and Schedules attached to this Conveyance, which are
made parts hereof for all purposes.
 
Section 4.5                      Filings:  As a matter of convenience and not as
a limitation to the Assets transferred by this Conveyance, the parties hereto
may file counterparts of this Conveyance that only include the descriptions of
those Assets that are located in the jurisdiction where such Conveyance is
filed.  A fully-executed original of this Conveyance (including the descriptions
of all Assets transferred by this Conveyance) shall be maintained at the offices
of Grantee.
 
Section 4.6                      Governing Law:  This Conveyance and the rights
of the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of Texas without regard to principles of conflicts of laws
otherwise applicable to such determinations.
 
Section 4.7                      Counterparts:  This Conveyance may be executed
in counterparts, each of which shall be deemed an original instrument, but all
such counterparts together shall constitute but one instrument.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned hereby execute this Conveyance to be
effective as of the Effective Time.
 



 
GRANTOR:
         
COWTOWN PIPELINE L.P.
           
By:
Cowtown Pipeline Management, Inc.,
     
Its General Partner
                                          By:          Name:         Title:    




 
GRANTEE:
         
COWTOWN PIPELINE PARTNERS L.P.,
           
By:
Quicksilver Gas Services Operating GP LLC,
     
Its General Partner
                                          By:          Name:         Title:    

 
 

--------------------------------------------------------------------------------


 

STATE OF TEXAS  §   § COUNTY OF TARRANT  §

 
This instrument was acknowledged before me on the _____ day of December, 2009,
by __________, ____________ of Cowtown Pipeline Management, Inc., a Texas
corporation, General Partner of Cowtown Pipeline L.P., a Texas limited
partnership, on behalf of said limited partnership.
 

(Seal/Stamp)     Notary Public, State of Texas

 
 

STATE OF TEXAS  §   § COUNTY OF TARRANT  §

 
This instrument was acknowledged before me on the _____ day of December, 2009,
by ___________, ____________ of Quicksilver Gas Services Operating GP LLC, a
Delaware limited liability company, the General Partner of Cowtown Pipeline
Partners L.P., a Texas limited partnership, on behalf of said limited
partnership.
 
 

(Seal/Stamp)     Notary Public, State of Texas



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Attached to and made part of that certain
Purchase and Sale Agreement executed on December 10, 2009,
by and among Cowtown Pipeline L.P., as "Seller", and
Quicksilver Gas Services LP and Cowtown Pipeline Partners L.P., as "Purchasers"
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this "Lease") is made and entered into as of this [__]day
of December, 2009, and effective as of 7:00 a.m., Central Standard Time, on
December 1, 2009 (the "Effective Time") by and between Cowtown Pipeline L.P., a
Texas limited partnership ("Lessor"), and Cowtown Pipeline Partners L.P., a
Texas limited partnership ("Lessee").
 
W I T N E S S E T H:
 
WHEREAS, Lessor, as "Seller", and Quicksilver Gas Services LP and Lessee, as
"Purchasers", entered into that certain Purchase and Sale Agreement on December
10, 2009 (the "Purchase Agreement");
 
WHEREAS, pursuant to the terms of the Purchase Agreement, (a) the easements and
rights-of-way listed in Part I of Exhibit A (the "Group I Easements"), (b) the
easements and rights-of-way listed in Part II of Exhibit A (the "Group II
Easements"), and (c) all flow lines, pipelines, equipment, machinery, fixtures
and other tangible personal property and improvements located on and related to
the Group I Easements or the Group II Easements (collectively, the "Easement
Assets"; the Group I Easements, the Group II Easements and the Easement Assets
being hereinafter referred to collectively as the "Premises"), were in each case
retained by Lessor and not included in the Assets transferred and conveyed to
Lessee at Closing;
 
WHEREAS, the parties hereto desire to enter into this Lease pursuant to the
terms of the Purchase Agreement to set forth the terms and conditions upon which
Lessor desires to lease the Premises to Lessee and Lessee desires to lease the
Premises from Lessor.
 
NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and of the mutual agreements hereinafter set forth, Lessor and
Lessee covenant and agree as follows:
 
ARTICLE 1
DEMISE OF PREMISES AND TERM
 
Section 1.1   Demise of Premises and Term.  In consideration of the rents,
covenants, and agreements set forth herein and subject to the terms and
conditions hereof, Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, (a) the Group I Easements and the Easement Assets located thereon and
related thereto for a term commencing at the Effective Time and ending at 11:59
p.m., Central Standard Time, on December 29, 2011 (the "Group I Easement Term")
and (b) with respect to each Group II Easement and the Easement Assets located
thereon and related thereto, for a term commencing on the date of this Lease and
ending on the expiration of the term of such Group II Easement (such term
applicable to a Group II Easement and the Easement Assets located thereon and
related thereto being hereinafter called the "Group II Easement Term"; together
with the Group I Easement Term hereinafter referred to as the "Term").
 
Section 1.2   Release of Group I Easements and Easement Assets.  The parties
hereto acknowledge that Lessee will be seeking to obtain new easements and
rights-of-way covering the lands covered by the Group I Easements (a
"Replacement Easement") from the respective owner or owners of such lands in
order to construct and lay a natural gas gathering line on such lands (the
"Replacement Line").  Once the Replacement Line has been installed on or within
the land covered by a Replacement Easement and such Replacement Line is in
service, Lessee shall promptly deliver to Lessor written notice thereof, which
notice shall identify (a) each Group I Easement (or portion thereof) covered by
such Replacement Easement and (b) the aggregate number of linear feet of each
pipeline attributable to each such Group I Easement that was leased by Lessee
pursuant hereto, and each such Group I Easement and the related Easement Assets
shall be released from the Premises and this Lease effective as of the last day
of the month following the month Lessor receives such written notice and
thereafter the Rent to be paid by Lessee shall be reduced by an amount equal to
the product of (i) $1.57 multiplied by (ii) the aggregate number of linear feet
of the pipelines attributable to each such Group I Easement.
 
Section 1.3   Release of Group II Easements and Easement Assets.  In the event
Lessor obtains, complies with or otherwise satisfies all Transfer Requirements
with respect to a Group II Easement, such Group II Easement and the related
Easement Assets shall automatically be released from the Premises and this Lease
effective as of the Closing Date (as such term is defined in Section 7.7(b) of
the Purchase Agreement) applicable to such Group II Easement and related
Easement Assets.
 
ARTICLE 2
RENT
 
Section 2.1   Rent.  As rental for the Premises during the Term, Lessee agrees
to pay to Lessor on or before the last day of each month during the Term an
amount equal to $179,553.05 (the "Rent"), which amount shall be reduced from
time to time in accordance with and pursuant to Section 1.2; provided, however,
that from and after the expiration of the Group I Easement Term the Rent shall
be equal to $100 per annum to be paid by Lessee to Lessor on or before the last
day of each year during the remainder of the Term.  All Rent to be paid by
Lessee to Lessor in this Lease shall be payable in lawful money of the United
States of America, at Lessor's address set forth in Section 11.5.
 
Section 2.2   Net Lease.  Except as herein otherwise expressly provided, this
Lease is a net lease and Lessor shall not at any time be required to pay any
charges or costs associated with the maintenance, repair, alteration or
improvement of the Premises or to provide any services or do any act or thing
with respect to the Premises or any part thereof or any appurtenances thereto,
and the Rent reserved herein shall be paid without any claim on the part of
Lessee for diminution, setoff or abatement and nothing shall suspend, abate or
reduce any Rent to be paid hereunder.
 
ARTICLE 3
CONDUCT OF BUSINESS
 
Section 3.1   Use of Premises.  Lessee is accepting this Lease subject to the
terms of the Group I Easements and the Group II Easements and shall have the
right to use the portion of the Premises covered by each of such easements for
the purpose allowed thereby.  Lessee shall use and operate the Premises in
accordance with the terms of the Group I Easements and Group II Easements, as
applicable.
 
Section 3.2   Governmental Regulations.  Lessee shall, at Lessee's sole cost and
expense, at all times comply with all applicable requirements (including,
without limitation, requirements under Environmental Laws) of all Governmental
Bodies now in force, or which may hereafter be in force, pertaining to this
Lease or the Premises, and shall faithfully observe all Laws now in force or
which may hereafter be in force pertaining to this Lease or the Premises or the
use, maintenance or operation of the Premises.  Lessee shall give prompt written
notice to Lessor of Lessee's receipt from time to time of any notice of
non-compliance, order or other directive from any Governmental Body or other
Person relating to this Lease or the Premises.
 
Section 3.3   Payment to Landowners.  To the extent any of the Group I Easements
or Group II Easements require on-going payments by the holder of the benefit of
the right created thereby, Lessee shall make such on-going payments and, upon
request of Lessor from time to time, furnish to Lessor evidence of such payment.
 
Section 3.4   Alterations.  Except as permitted in Section 4.1 or except to the
extent necessary to construct and lay the Replacement Line on the lands covered
by a Replacement Easement, Lessee shall not make any alteration, addition,
improvement or other change to the Premises without receiving Lessor's prior
written consent.  Any alteration, addition, improvement or other change to the
Premises by Lessee which is permitted hereunder shall be made in a good and
workmanlike manner and in accordance with all applicable Laws and the terms of
the applicable Group I Easement or Group II Easement.  Except to the extent
constituting a Replacement Line, any such alteration, addition, improvement or
other change shall at once become the property of Lessor and shall be
surrendered to Lessor upon termination of this Lease as to the affected Group I
Easements or, at Lessor's option exercisable by notice to Lessee, disconnected
and removed from such easements at Lessee's expense within sixty (60) days after
receiving such written notice from Lessor, which notice by Lessor shall be
given, if at all, no later than thirty (30) days prior to the termination of
this Lease as to such easements.  Lessee shall not have the right or power to
create or permit any lien of any kind or character on the Premises by reason of
repair or construction or other work except such liens as Lessee is contesting
in good faith by appropriate actions.  Except for purposes of making repairs
thereto pursuant to this Lease or as required by applicable Law or by the terms
of the applicable Group I Easement or Group II Easement, Lessee shall not remove
from the Premises any portion of the Easement Assets without Lessor's prior
written consent.
 
ARTICLE 4
MAINTENANCE OF PREMISES
 
Section 4.1   Maintenance by Lessee.  Except as otherwise expressly provided in
Article 7 with regard to damage or destruction, Lessee shall at its sole cost,
risk and expense at all times keep the Premises in good order and repair and
make all necessary repairs thereto.  When used in this Section 4.1, the term
"repairs" shall include all necessary replacements, renewals, alterations and
additions.  All repairs made by Lessee shall be at least equal in quality and
class to the original work and shall be made in a good and workmanlike manner
and in accordance with all applicable laws, rules, regulations and other
requirements of applicable Governmental Authorities having jurisdiction.
 
Section 4.2   Lessor's Access.  Lessor and Lessor's authorized representatives
shall have the right to enter upon the Premises at all reasonable times for the
purposes of inspecting the same and determining whether the conditions and
covenants contained in this Lease are being kept and performed.  Such inspection
and determination shall not unreasonably interfere with Lessee's operation of
the Premises.  Lessor or its representatives shall abide by all reasonable
safety requirements of Lessee, and Lessor shall indemnify and hold Lessee
harmless from any damage or injury caused to the Premises, Lessee or third
parties as a result of Lessor carrying out such inspections.
 
Section 4.3   Surrender of Premises.  Lessee shall, (a) with respect to the
Group I Easements and the Easement Assets located thereon and related thereto,
surrender the same to Lessor in as good condition as it received the same,
ordinary wear and tear, and all alterations, improvements, and additions
permitted under Section 3.4, excepted, at the expiration of the Group I Easement
Term, or at any earlier termination of this Lease, and (b) with respect to a
Group II Easement and the Easement Assets located thereon and related thereto,
in as good condition as it received the same, ordinary wear and tear, and all
alterations, improvements, and additions permitted under Section 3.4, excepted,
at the expiration of the Group II Easement Term applicable to such Group II
Easement, or at any earlier termination of this Lease.  Notwithstanding the
foregoing, Lessee shall, at its sole cost and expense, remove or cause to be
removed all Hazardous Materials (i) from the Group I Easements on or before the
expiration of the Group I Easement Term and (ii) from a Group II Easement on or
before the expiration of the Group II Easement Term applicable to such Group II
Easement.
 
ARTICLE 5
TAXES, ASSESSMENTS
 
Section 5.1   Obligation to Pay Taxes.  Lessor shall pay or cause to be paid
during the Term, all federal, state and local ad valorem taxes, assessments, and
other charges assessed by any Governmental Body against or with respect to the
Premises or the use or operation thereof (such taxes and assessments being
hereinafter called "Taxes") prior to the time the same become
delinquent.  Lessee shall reimburse Lessor (or its designee) for all Taxes
promptly after the same are paid by or on behalf of Lessor.
 
Section 5.2   Manner of Payment.  All Taxes to be paid by Lessor or on behalf of
Lessor shall be paid directly to the applicable taxing authority prior to
delinquency and Lessor shall promptly thereafter provide Lessee with evidence of
such payment.  The certificate issued or given by the appropriate officials
authorized or designated by Law to issue or give the same or to receive payment
of such Taxes shall be prima facie evidence of the existence, payment,
nonpayment and amount of such Taxes.
 
Section 5.3   Taxes on Lessee's Property.  Lessee at all times shall be
responsible for and shall pay or cause to be paid all taxes levied or assessed
on any leasehold interest, any right of occupancy, any investment of Lessee in
the Premises, or any personal property of any kind owned, installed or used by
Lessee in or about the Premises, including Lessee's leasehold improvements,
equipment, and trade fixtures.
 
ARTICLE 6
INSURANCE
 
Section 6.1   Insurance Requirements.  Lessee shall obtain and maintain
insurance relating to the Premises and the activities thereon or associated
therewith containing coverage in such amounts and on such terms as are
reasonably acceptable to Lessor from a third party insurance provider who is
reasonably acceptable to Lessor.  Upon request by Lessor from time to time,
Lessee shall provide to Lessor certificates of insurance or original copies of
insurance policies (as requested by Lessor) evidencing that insurance satisfying
the requirements of this Lease is in effect at all times.
 
Section 6.2   Waiver of Subrogation.  Anything in this Lease to the contrary
notwithstanding, to the extent permitted by Law Lessee waives any and all rights
of recovery, claim, action or cause of action against Lessor and its agents,
officers and employees for any loss or damage that may occur to the Premises by
reason of fire, the elements or any other cause which could be insured against
under the terms of standard fire and extended coverage insurance policies,
regardless of cause of origin, including negligence (sole or otherwise) of
Lessor or its agents, officers and employees.
 
ARTICLE 7
DAMAGE OR DESTRUCTION
 
Lessee shall promptly notify Lessor in writing of any damage to or destruction
of the Premises caused by fire or other casualty.  If the Premises are wholly or
partially damaged or destroyed by fire or other casualty, then this Lease shall
continue in full force and effect, and Lessee shall (a) bear all costs and
expenses associated with such damage or destruction and (b) to the extent
applicable, promptly and diligently rebuild or replace at Lessee's sole cost and
expense the portion of the Easement Assets affected by such damage or
destruction to substantially the same condition existing prior to such damage or
destruction.  All such replacement or rebuilding shall be performed in a good
and workmanlike manner and in accordance with all applicable permits and
authorizations, building and zoning Laws, and with all requirements of all
applicable Governmental Bodies, any applicable national or local board of fire
underwriters, or any other body exercising such functions and with the terms of
the applicable Group I Easement or Group II Easement.
 
ARTICLE 8
EMINENT DOMAIN
 
Section 8.1   Total Condemnation of Premises.  If the whole of the Premises are
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, then this Lease shall terminate as of the date title vests in any
public agency.  All rentals and other charges owing hereunder shall be prorated
as of such date.
 
Section 8.2   Partial Condemnation.  If any part of the Premises is acquired or
condemned as set forth in Section 8.1, then this Lease shall terminate as to the
portion of the Premises so acquired or condemned as of the date title vests in
such Premises in any public agency.  In the event of such termination, Lessee's
obligations hereunder to the extent relating to such portion of the Premises
shall cease as of the effective date of such termination and, to the extent such
termination affects a Group I Easement, the Rent shall be proportionately
reduced by an amount equal to the reduction that would have occurred pursuant to
Section 1.2 as of the effective date of such termination.
 
Section 8.3   Damages.  Lessor shall be entitled to any award and all damages
payable as a result of any condemnation or taking of any of the Group I
Easements or the Group I Easement Assets, whether such award or damages are
awarded as compensation for diminution in value of the leasehold of such
Premises.  Lessee shall be entitled to any award and all damages payable as a
result of any condemnation or taking of any of the Group II Easements or the
Easement Assets located thereon and related thereto, whether such award or
damages are awarded as compensation for diminution in value of the leasehold of
such Premises.  Lessee shall have the right to claim and recover from the
condemning authority, but not from Lessor, such compensation as may be
separately awarded or recoverable by Lessee in Lessee's own right on account of
any and all damage to Lessee's business by reason of the condemnation, including
loss of value of any unexpired portion of the Term, and for or on account of any
cost or loss to which Lessee might be put in removing Lessee's merchandise,
fixtures, leasehold improvements and equipment from the Premises.
 
ARTICLE 9
ASSIGNMENT AND SUBLETTING
 
Section 9.1   Assignment by Lessor.  Lessor shall have the right to assign or
transfer all or any part of Lessor's right and obligation hereunder and in the
Premises.  Such assignments or transfers may be made to any Person and the
transferor shall automatically be released from all obligations of Lessor under
this Lease arising from and after the date of such assignment or transfer.
 
Section 9.2   Assignment and Sublease by Lessee.  Lessee shall not assign or in
any manner transfer this Lease or Lessee's estate or interest herein or sublet
the Premises or any part or parts thereof without the prior written consent of
Lessor, and any attempt to do any of the foregoing without the prior written
consent of Lessor shall be void and of no effect.
 
ARTICLE 10
INDEMNITY
 
Section 10.1   Indemnity.  Lessee agrees to be responsible for and indemnify,
defend, release and hold harmless the Seller Indemnitees from and against all
Claims arising out of, incident to or in connection with (a) Lessee's failure to
comply with the terms and conditions set forth in this Lease or (b) any and all
activities performed by or on behalf of Lessee from and after the date of this
Lease which relate to the possession, use or operation of the Premises or the
laying, use and operation of the Replacement Line WITHOUT REGARD TO THE CAUSE OR
CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, ANY CLAIM CAUSED IN WHOLE OR
IN PART BY (i) THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE,
CONTRIBUTORY, ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER FAULT (BUT EXCLUDING
GROSS NEGLIGENCE AND WILLFUL MISCONDUCT) OF THE SELLER INDEMNITEES, INVITEES
AND/OR THIRD PARTIES AND/OR (ii) A PRE-EXISTING DEFECT, WHETHER PATENT OR
LATENT, OF THE PREMISES.
 
Section 10.2   Survival.  Notwithstanding anything contained in this Lease to
the contrary, the provisions of this Article 10 shall survive the expiration or
earlier termination of this Lease.
 
ARTICLE 11
GENERAL PROVISIONS
 
Section 11.1   Severability.  The invalidity or unenforceability of any
provision of this Lease, as determined by a court of competent jurisdiction,
shall in no way affect the validity or enforceability of any other provision
hereof.
 
Section 11.2   Time of Essence.  Time is of the essence in this Lease.  If the
date specified in this Lease for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.
 
Section 11.3   Captions.  The headings to Articles, Sections and other
subdivisions of this Lease are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Lease.
 
Section 11.4   Entire Agreement; Amendment.  This Lease, including the Exhibits
attached hereto, constitutes the entire agreement and understanding between the
parties hereto with respect to the lease of the Premises, and supersedes all
prior and contemporaneous agreements and undertakings of the parties
hereto.  This Lease may be modified in writing only, signed by the parties in
interest at the time of modification.
 
Section 11.5   Notices.  All notices that are required or may be given pursuant
to this Lease shall be sufficient in all respects if given in writing and
delivered personally, by telecopy or by registered or certified mail, postage
prepaid, as follows:
 
If to Lessor:
Cowtown Pipeline L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  Stan Page
Telephone: (817) 665-5480
Telecopy: (817) 665-5013
 
With a copy to
(which shall not
itself constitute
notice):
Cowtown Pipeline L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  John C. Cirone
Telephone:  (817) 665-4939
Telecopy:    (817) 665-5021
 
If to Lessee:
Cowtown Pipeline Partners L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  Cliff Rupnow
Telephone: (817) 665-4970
Telecopy: (817) 665-5008
 
With a copy to
(which shall not
itself constitute
notice):
Cowtown Pipeline Partners L.P.
777 West Rosedale Street
Fort Worth, Texas 76104
Attention:  Regina Himelfarb
Telephone:  (817) 665-5425
Telecopy:    (817) 665-5021

 
Either party hereto may change its address for notice by notice to the other in
the manner set forth above.  All notices shall be deemed to have been duly given
at the time of receipt by the party to which such notice is addressed.
 
Section 11.6   Waivers.  No waiver or waivers of any breach or default or any
breaches or defaults by either party of any term, condition or liability of or
performance by the other party of any duty or obligation hereunder shall be
deemed or construed to be a waiver or waivers of subsequent breaches or defaults
of any kind, character or description under any circumstance.  The acceptance of
Rent hereunder by Lessor shall not be a waiver of any preceding breach by Lessee
of any provision hereof, other than the failure of Lessee to pay the particular
rent so accepted, regardless of Lessor's knowledge of such preceding breach at
the time of acceptance of such rent.
 
Section 11.7   No Partnership.  The relationship between Lessor and Lessee at
all times shall remain solely that of landlord and tenant and shall not be
deemed a partnership or joint venture.
 
Section 11.8   No Third Party Beneficiaries.  This Lease inures to the sole and
exclusive benefit of Lessor and Lessee, their respective successors, legal
representatives and permitted assigns, and confers no benefit on any third
party.
 
Section 11.9   Mutual Cooperation; Further Assurances.  Upon request by either
party hereto from time to time during the Term, the other party hereto agrees to
execute and deliver all such other and additional instruments, notices and other
documents and do all such other acts and things as may be necessary to carry out
the purposes of this Lease and to more fully assure the parties' rights and
interests provided for hereunder.
 
Section 11.10         Binding Effect.  Except as herein otherwise expressly
provided, this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Nothing
in this Section 11.10 shall be construed to waive the conditions elsewhere
contained in this Lease applicable to assignment or subletting of the Premises
by Lessee.
 
Section 11.11         Remedies.  If, by the terms of this Lease, Lessee is
required to do or perform any act or to pay any sum to a third party, and fails
or refuses to do so, Lessor, after ten (10) days written notice to Lessee,
without waiving any other right or remedy available at Law or in equity for such
default, may do or perform such act, at Lessee's expense, or pay such sum for
and in behalf of Lessee, and the amounts so expended by Lessor shall be
repayable on demand, and bear interest from the date expended by Lessor until
paid at a rate equal to the lesser of (a) [____ percent (__%)] or (b) the
maximum non-usurious rate of interest permitted to be charged Lessee under
applicable law.  Past due Rent and any other past due payments required
hereunder shall bear interest from maturity until paid at the interest rate set
forth in this Section 11.11.
 
Section 11.12         Choice of Law; Venue.  THIS LEASE AND THE LEGAL RELATIONS
BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.  JURISDICTION AND VENUE WITH
RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN TARRANT
COUNTY, TEXAS.
 
Section 11.13         No Warranty.  Notwithstanding anything herein contained to
the contrary, Lessor makes no representation or warranty, express, implied,
statutory or otherwise, with respect to Lessor's title to any of the Premises.
 
Section 11.14         Construction.  Any capitalized term used but not otherwise
defined in this Lease shall have the meaning given to such term in the Purchase
Agreement.  All references in this Lease to an "Article," "Section," or
"subsection" shall be to an Article, Section, or subsection of this Lease,
unless the context requires otherwise.  Unless the context otherwise requires,
the words "this Lease," "hereof," "hereunder," "herein," "hereby," or words of
similar import shall refer to this Lease as a whole and not to a particular
Article, section, subsection, clause or other subdivision hereof.  Any
references in this Lease to (a) any gender include a reference to all other
genders and (b) the singular include the plural, and vice versa.
 
Section 11.15         Exhibits.  Unless expressly provided to the contrary,
reference to any Exhibit means an Exhibit to this Lease, all of which are
incorporated into and made a part of this Lease.
 
Section 11.16         Survival.  Notwithstanding anything herein contained to
the contrary, all obligations of Lessor and Lessee that shall have accrued under
this Lease prior to the expiration or earlier termination hereof shall survive
such expiration or termination to the extent the same remain unsatisfied as of
the expiration or earlier termination of this Lease.  Lessor and Lessee further
expressly agree that all provisions of this Lease which contemplate performance
after the expiration or earlier termination hereof shall survive such expiration
or earlier termination of this Lease.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------



The parties hereto have executed this Lease to be effective as of the day first
hereinabove written.



 
LESSOR:
         
COWTOWN PIPELINE L.P.
           
By:
Cowtown Pipeline Management, Inc.,
     
Its General Partner
                                          By:          Name:         Title:    




 
LESSEE:
         
COWTOWN PIPELINE PARTNERS L.P.
           
By:
Quicksilver Gas Services Operating GP LLC,
     
Its General Partner
                                          By:          Name:         Title:    

 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Attached to and made part of that certain
Purchase and Sale Agreement executed on December 10, 2009,
by and among Cowtown Pipeline L.P., as "Seller", and
Quicksilver Gas Services LP and Cowtown Pipeline Partners L.P., as "Purchasers"
 


GUARANTY AGREEMENT


This GUARANTY AGREEMENT (this “Guaranty”) dated as of December 10, 2009, by
Quicksilver Resources Inc., a Delaware corporation (“Guarantor”), to and in
favor of Quicksilver Gas Services LP, a Delaware limited partnership, and
Cowtown Pipeline Partners L.P., a Texas limited partnership (collectively, the
“Beneficiaries”).
 
RECITALS


A.           Cowtown Pipeline L.P., a Texas limited partnership (“Seller”),
entered into that certain Purchase and Sale Agreement with the Beneficiaries on
even date herewith (the “Purchase Agreement”).


B.           Guarantor indirectly owns equity interests in Seller.


C.           To induce the Beneficiaries to enter into the transactions
evidenced by the Purchase Agreement, Seller is required to deliver this
Guaranty, duly executed by Guarantor, to the Beneficiaries contemporaneously
with the execution of the Purchase Agreement by Seller and the Beneficiaries.


D.           The guarantees provided in this Guaranty are reasonably expected to
benefit, directly or indirectly, Guarantor, and entering into and executing this
Guaranty is in the best interest of Guarantor.


E.           Capitalized terms used but not otherwise defined herein shall have
the meaning given to such terms in the Purchase Agreement.


 
AGREEMENTS
 
IN CONSIDERATION of the foregoing, Guarantor agrees as follows:
 
1.   Obligations
 
Subject to Section 8 of this Guaranty, Guarantor irrevocably and unconditionally
guarantees to the Beneficiaries the due and punctual payment and performance of
all present and future payments, indemnifications or other obligations required
to be performed by Seller to the Beneficiaries which now exist or hereafter
arise under the Purchase Agreement (the “Obligations”).
 
2.   Nature of Guaranty
 
(a)           This Guaranty is a guarantee of payment and performance and not of
collection and may be enforced by the Beneficiaries directly against Guarantor
without any requirement that the Beneficiaries must first exercise their rights
against Seller.  There are no conditions precedent to the enforcement of this
Guaranty.  The obligations of Guarantor hereunder shall be continuing, absolute
and unconditional and, without limiting the generality of the foregoing, shall
not be released, discharged or otherwise affected by:
 
(i)           any change in the name, the capital, or the partnership documents
of Seller;
 
(ii)           any amalgamation, merger or re-organization of Seller (in which
case this Guaranty shall apply to the corporation, limited liability company,
partnership or other entity, as the case may be, resulting or continuing
therefrom);
 
(iii)           at any time or from time to time, without notice to Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(iv)           the Obligations shall be modified, supplemented, increased or
amended in any respect or any right under the Purchase Agreement or any other
agreement or instrument relating thereto (other than this Guaranty) shall be
waived or any other guarantee of the Obligations or any other letter of credit,
guaranty or security therefor shall be released or exchanged in whole or in part
or otherwise dealt with;
 
(v)           at any time, the Obligations, the Purchase Agreement or any other
agreement or instrument relating thereto shall cease to be valid or enforceable,
other than the termination of the Purchase Agreement in accordance with its
terms; or
 
(vi)           one of the following events shall occur with respect to
Guarantor: (a) Guarantor institutes a voluntary case seeking liquidation or
reorganization under applicable bankruptcy law or shall consent to the
institution of an involuntary case thereunder against it; (b) Guarantor files a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable Law, or shall consent thereto; (c) Guarantor applies
for, or by consent there shall be an appointment of, a receiver, liquidator,
sequestrator, trustee or other officer with similar powers for itself or any
substantial part of its assets; (d) Guarantor makes an assignment for the
benefit of creditors; (e) Guarantor admits in writing its inability to pay its
debts generally as they become due; (f) if an involuntary case shall be
commenced seeking the liquidation or reorganization of Guarantor under
applicable bankruptcy law or any similar proceeding shall be commenced against
Guarantor under any other applicable Law and (i) the petition commencing the
involuntary case is not timely controverted; (ii) the petition commencing the
involuntary case is not dismissed within sixty (60) days of its filing; (iii) an
interim trustee is appointed to take possession of all or a portion of the
property, and/or to operate all or any part of the business of Guarantor and
such appointment is not vacated within sixty (60) days; or (iv) an order for
relief shall have been issued or entered therein; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers of
Guarantor or of all or a part of its property, shall have been entered; or (g)
any other similar relief shall be granted against Guarantor under any applicable
Law.
 
(b)           This Guaranty constitutes a guarantee of payment and performance
and not of collection, and the obligations of Guarantor under this Guaranty are
primary obligations of Guarantor, and a separate action or actions may be
brought and prosecuted against Guarantor to enforce this Guaranty, irrespective
of whether any action is brought against Seller or any other Person or whether
Seller or any other Person is joined in such action or actions.
 
(c)           Guarantor warrants and agrees that each of the waivers and
consents set forth in this Guaranty are made voluntarily and unconditionally
after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which Guarantor otherwise may have against Seller or any other
Person.  If, notwithstanding the intent of the parties that the terms of this
Guaranty shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable Law, such waivers
and consents shall be effective to the maximum extent permitted by Law.
 
3.   Liability as Primary Debtor
 
All debts, liabilities and obligations incurred by Seller to the Beneficiaries
under or pursuant to the Purchase Agreement shall form part of the Obligations
despite (a) any incapacity, disability, or lack or limitation of status,
authorization or power of Seller or any of its directors, officers or agents
(other than incapacity, disability or lack or limitation of status,
authorization or power of which the Beneficiaries have been given actual notice
by Seller or Guarantor); (b) Seller not being a legal entity; (c) the
bankruptcy, insolvency, dissolution or liquidation of Seller; and (d) any lack
of a written contract or of execution of documents by Seller if Seller has
agreed in writing with the Beneficiaries to be bound by transactions without
such writing or execution.  Any such debts, liabilities and obligations which
may not be recoverable from Guarantor as guarantor shall be recoverable from
Guarantor as principal debtor upon demand and with interest, calculated and
payable as provided in this Guaranty.
 
4.   Continuing Guaranty
 
This is a continuing guarantee and shall apply to and secure the payment and
performance of all Obligations.  This Guaranty shall be reinstated if at any
time any payment of any Obligation is rescinded or must otherwise be restored or
returned by the Beneficiaries upon the insolvency, bankruptcy or reorganization
of Seller or for any other reason whatsoever, all as though such payment had not
been made.
 
5.   Term
 
This Guaranty will remain in full force and effect (a) with respect to the
Obligations arising under Section 7.10 of the Purchase Agreement, until March
31, 2019, and (b) with respect to all other Obligations arising under the
Purchase Agreement, until thirty (30) months from the Closing Date.  Any such
termination shall not affect Guarantor’s liability for amounts due pursuant to
Obligations with respect to any written notice of claim or demand given to
Guarantor by the Beneficiaries prior to (i) March 31, 2019, with respect to the
Obligations arising under Section 7.10 of the Purchase Agreement, or (ii) the
expiration of such thirty (30) month period, with respect to all other
Obligations arising under the Purchase Agreement.
 
6.   Right to Payment
 
Guarantor’s liability under this Guaranty will not be affected by the existence,
validity, enforceability, perfection or extent of any collateral or security for
the Obligations.  The Beneficiaries shall not be obligated to file any claim
relating to the Obligations if Seller becomes subject to a bankruptcy,
reorganization or similar proceeding and the failure of the Beneficiaries to do
so shall not affect Guarantor’s obligations under this Guaranty.  Except as
provided in Section 8 of this Guaranty, the Beneficiaries shall not be bound to
seek or exhaust their recourse against Seller or any other Person or to realize
on any security it may hold in respect of the Obligations before being entitled
to payment under this Guaranty.
 
7.           Dealings by Beneficiaries
 
The Beneficiaries may, without giving notice to or obtaining the consent of
Guarantor, enter into agreements and transactions with Seller, amend or modify
agreements with Seller, settle or compromise any of the Obligations, grant
extensions of time and other indulgences, take and give up securities, accept
compositions, grant releases and discharges, whether full, partial, conditional
or otherwise, perfect or fail to perfect any securities, release any
undertaking, property or assets charged by any securities to third parties and
otherwise deal or fail to deal with Seller and others (including, without
limitation, any other guarantors), all as the Beneficiaries may see fit, without
prejudice to or in any way discharging or diminishing the liability of Guarantor
and no loss of or in respect of any securities received by the Beneficiaries
from Seller or any other Persons, whether occasioned through the fault of the
Beneficiaries or otherwise, shall in any way discharge or diminish the liability
of Guarantor.
 
8.           Payment
 
If Seller fails to pay or perform any Obligation when due, Guarantor’s
obligation to pay or perform that Obligation shall arise only upon the
Beneficiaries' demand (“Demand”) in accordance with this Guaranty.  Subject to
the limitations set forth herein, Guarantor shall pay or commence to perform the
Obligations set forth in such Demand within five (5) Business Days of its
receipt of such Demand. A Demand shall be in writing and shall reasonably
specify in what manner and what amount Seller has failed to pay or perform an
Obligation and provide an explanation of why such payment or performance of such
Obligation is due, with a specific statement that Beneficiaries are calling upon
Guarantor to pay or perform such Obligations under this Guaranty. A single
written Demand shall be effective as to any specific default during the
continuance of such default, until such default has been cured, and additional
written demands concerning such default shall not be required until such default
is cured.  Each Demand shall be delivered to Guarantor’s address set forth in
this Guaranty or at such other address as Guarantor may from time to time
designate to the Beneficiaries in writing.
 
9.           Waivers
 
Guarantor waives notice of acceptance of this Guaranty and waives diligence,
presentment, protest, notice of protest, acceleration or dishonor and all
demands whatsoever other than the Demand described in Section 8 of this
Guaranty.  Any failure of the Beneficiaries to exercise, any course of dealing
with respect to, and any delay by the Beneficiaries (other than a delay that
gives rise to a defense under an applicable statute of limitation) in
exercising, any right, remedy or power under this Guaranty shall not operate as
a waiver of such right, remedy or power.  Any single or partial exercise by
either of the Beneficiaries of any right, remedy or power under this Guaranty
shall not preclude any other or future exercise of any right, remedy or power.
 
10.           Limitations
 
Except to the extent that the Purchase Agreement expressly provides that Seller
shall have liability for damages other than direct, actual damages, THE
LIABILITY OF GUARANTOR SHALL BE LIMITED TO DIRECT, ACTUAL DAMAGES AND GUARANTOR
SHALL NOT BE LIABLE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES OR ANY LOST PROFITS, LOST BENEFITS, LOSS OF
ENTERPRISE VALUE, DIMINUTION IN VALUE OF ANY BUSINESS, DAMAGE TO REPUTATION OR
LOSS TO GOODWILL.
 
11.           Subrogation Rights
 
Until an Obligation has been paid in full, Guarantor shall not have any right to
be subrogated to any rights of the Beneficiaries with respect to that
Obligation.  Upon payment or performance of any of the Obligations, Guarantor
shall be subrogated to the rights of the Beneficiaries against Seller with
respect to that Obligation, and the Beneficiaries agree to take, at Guarantor’s
expense, such steps as Guarantor may reasonably request to implement such
subrogation.  If any amount is paid to Guarantor on account of subrogation
rights under this Guaranty in violation of this Section 11, such amount shall be
held in trust by Guarantor for the benefit of the Beneficiaries and shall be
promptly paid to the Beneficiaries to be credited and applied to the
Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Purchase Agreement.
 
12.           Set-off
 
Guarantor reserves the right to set off any amounts or obligations due by the
Beneficiaries to Seller under the Purchase Agreement against any payments or
performance of the Obligations due under this Guaranty; provided, the foregoing
right of set off shall not apply with respect to any amounts or obligations
which are being contested in good faith by the Beneficiaries.  In the event
Guarantor sets off amounts owed by it to the Beneficiaries against amounts or
obligations owed by the Beneficiaries to Seller, Guarantor shall indemnify and
hold the Beneficiaries harmless against any claims by Seller for payment of the
set off amounts.
 
13.           Representations and Warranties
 
Guarantor represents and warrants to the Beneficiaries that (a) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) the execution, delivery and performance
of this Guaranty are within Guarantor’s powers, have been duly authorized by any
necessary action and do not violate Guarantor's by-laws, articles of
incorporation or any Law, or contractual restriction binding on Guarantor, (c)
any governmental and other consents required with respect to the execution,
delivery and performance of this Guaranty by Guarantor have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with, and (d) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms
(except as enforceability may be limited by bankruptcy, insolvency, moratorium
and other Laws affecting enforcement of creditors rights in general and general
principles of equity).
 
14.           Additional Security
 
This Guaranty is in addition and without prejudice to any security of any kind
(including, without limitation, any other guarantees, whether or not in the same
form) held by the Beneficiaries.
 
15.           Notices
 
Notices under this Guaranty shall be provided in writing and shall be deemed
received if sent to the address or fax number specified below:  (i) on the day
received if sent by courier delivery, (ii) on the next Business Day if sent by
facsimile transmission when sender has machine confirmation that the notice was
transmitted, or (iii) three (3) Business Days after mailing if sent by certified
or registered mail.


To Guarantor:

 
Quicksilver Resources Inc.
777 West Rosedale Street
Fort Worth, Texas  76104
Attn:  Philip Cook
Facsimile:  (817) 665-5004
 
To the Beneficiaries:
 
Quicksilver Gas Services LP
Cowtown Pipeline Partners L.P.
777 West Rosedale Street
Fort Worth, Texas  76104
Attn:  Cliff Rupnow
Facsimile:  (817) 665-5008
 
With a copy to (which shall not itself constitute notice):
 
Quicksilver Gas Services LP
Cowtown Pipeline Partners L.P.
777 West Rosedale Street
Fort Worth, Texas  76104
Attn:  Regina Himelfarb
Facsimile:  (817) 665-5021
 
Guarantor and the Beneficiaries may change their respective address for notices
by providing notice to the other party or parties, as applicable, in accordance
with this Section 15.
 
16.           Entire Agreement
 
There are no representations, conditions, agreements or understandings with
respect to this Guaranty or affecting the liability of Guarantor or the
Beneficiaries other than as set forth or referred to in this Guaranty.  No
provision of this Guaranty may be amended or waived except by a written
instrument executed by Guarantor and the Beneficiaries.  Notwithstanding
anything else herein set forth, this Guaranty constitutes the entire agreement
between the Beneficiaries and Guarantor with respect to the subject matter
hereof and cancels and supersedes any prior guarantees, agreements and
understandings between such parties with respect thereto.
 
17.           Successors and Assigns
 
This Guaranty shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of Guarantor and the Beneficiaries.  This
Guaranty shall not be assigned or otherwise transferred, in whole or in part,
without the prior written consent of Guarantor, with respect to an assignment or
transfer by either of the Beneficiaries, or the Beneficiaries, with respect to
an assignment or transfer by Guarantor.
 
18.           Governing Law and Attornment
 
This Guaranty shall be governed by and construed in accordance with the Laws of
Texas without regard to principles of conflicts of laws otherwise applicable to
such determinations.  Jurisdiction and venue with respect to any action or
proceeding arising out of or relating to this Guaranty shall be proper only in
Tarrant County, Texas.
 
19.           No Other Claims Against Guarantor
 
The Beneficiaries, on behalf of itself and its Affiliates, shall not institute
or cause to be instituted any proceeding or bring any other claim arising under,
or in connection with, the Purchase Agreement or the transactions contemplated
thereby, against Guarantor or their respective Affiliates except for claims
against Guarantor (and not against Guarantor’s Affiliates) under this Guaranty.
 
EXECUTED as of the date first above written.
 

 
QUICKSILVER RESOURCES INC.
            By:     Name:     Title:  

 
 

--------------------------------------------------------------------------------


 
Schedule 1.2(b)


Contracts


In addition to the items described on Schedule 5.13 Outstanding Capital
Commitments:


Item #
Date
 
Parties
Counterparties
Subject Matter
1.
 
08-21-2009
 
Cowtown Pipeline L.P.
 
Denton County Electric Cooperative
 
Agreement for Provision of Electric Service
2.
 
 
08-21-2009
 
 
Cowtown Pipeline L.P.
 
 
Denton County Electric Cooperative
 
Transmission Interconnection Requirements Agreement
3.
 
05-13-2009
 
Quicksilver Resources  Inc.
 
Williams Scotsman, Inc.
 
Lease Agreement (modular office building)
4.
 
 
05-13-2009
 
 
Cowtown Pipeline L.P.
 
 
Crosstex North Texas Gathering, L.P.
 
Facilities Construction Agreement
(pipeline interconnection)
5.
 
 
 
 
05-13-2009
 
 
Quicksilver Resources Inc.
Cowtown Pipeline L.P.
 
Crosstex Energy Services, L.P.
Crosstex North Texas Gathering, L.P.
Crosstex North Texas Pipeline, L.P.
Crosstex Gulf Coast Marketing Ltd.
 
 
 
Settlement Agreement
6.
 
 
06-16-2009
 
 
Cowtown Pipeline L.P.
 
 
Energy Transfer Fuel, LP
 
Facilities Construction Agreement
(pipeline interconnection)
7.
 
01-01-2006
 
Quicksilver Resources Inc.
 
Universal Compression, Inc.
 
Master Compression Services Agreement
8.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #3)
9.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #2)
10.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #4)
11.
 
 
 
06-30-2009
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #5)
12.
 
 
 
06-30-2009
 
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #6)
13.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #1)
14.
 
10-01-2009
 
Cowtown Pipeline L.P.
 
Devon Energy Production Company
 
Gas Gathering Agreement
15.
 
___*
 
Cowtown Pipeline L.P.
 
Crosstex
 
Gas Gathering Agreement
16.
 
12-01-2009
 
Cowtown Pipeline L.P.
 
Quicksilver Resources Inc.
 
 
Gas Gathering Agreement
17.
4-01-2009
Cowtown Pipeline L.P.
Eni Petroleum US LLC
Gas Gathering Agreement



*  While the parties to this agreement have agreed upon the terms of this
agreement, Crosstex has not yet executed this agreement.
 

--------------------------------------------------------------------------------




Schedule 1.2(c)


Surface Contracts




 
Item #
Line No.
Line Name
County
File No
Grantor
Original Grantee
Agmt Dated
File Type
Recorded - Book
Recorded - Page
Document #
Amended Dated
Amendment Recorded
A1. 
651-A
ALLIANCE PIPELINE
DENTON
TX1210022.99
M T COLE TRUST NO 2
COWTOWN PIPELINE LP
2/13/2009
DEED
   
200917582
   
A2. 
651-A
ALLIANCE PIPELINE
DENTON
TX1210032.55
ENTERPRISE TEXAS PIPELINE
COWTOWN PIPELINE LP
9/24/2009
SURF
   
2009-138526
   
A3. 
651-A
ALLIANCE PIPELINE
TARRANT
TX4390902.55
FORT WORTH RAILROAD SALVAG
COWTOWN PIPELINE LP
3/30/2009
SURF
   
D209243916
   
A4. 
651-A
ALLIANCE PIPELINE
TARRANT
TX4390906.55
FW FORT WORTH 109 LP
EAGLE MOUNTAIN PIPELINE CO LP
2/4/2005
SURF
   
D205055739
   
A5. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01347.55
BNSF RAILWAY CO #04-26236
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A6. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01348.55
BNSF RAILWAY CO #04-26238
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A7. *
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01349.55
BNSF RAILWAY CO #04-26240
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A8. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01361.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215288
   
A9. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01362.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215308
   
A10. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01370.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215319
   
A11. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01371.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215320
   
A12. *
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01373.55
AIL INVESTMENT LP ET AL
EAGLE MOUNTAIN PIPELINE CO LP
7/1/2005
PLROW
   
D205357288
Effective 7/1/2005
 D208215295
A13. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01393.55
SONE K SANGCHAN ET UX
EAGLE MOUNTAIN PIPELINE CO LP
3/30/2005
PLROW
   
D206161681
   
A14. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01433.55
METROPORT CITIES FELLOWSHI
EAGLE MOUNTAIN PIPELINE CO LP
1/12/2006
PLROW
   
D206061771
   
A15. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01437.55
KATY ROAD 29 AC LTD
EAGLE MOUNTAIN PIPELINE CO LP
4/29/2005
PLROW
   
D206119319
   
A16. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01453.55
TXDOT  220-HPG-10-05
EAGLE MOUNTAIN PIPELINE CO LP
1/7/2005
PERMIT
   
N/A
   
A17. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01471.55
FW FORT WORTH 109 LP
EAGLE MOUNTAIN PIPELINE CO LP
2/4/2005
PLROW
   
D205055740
   
A18. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01472.55
FW FORT WORTH 109 LP
EAGLE MOUNTAIN PIPELINE CO LP
2/4/2005
PLROW
   
D205055741
   
A19. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01571.55
DC METZGER PROPERTIES LTD
COWTOWN PIPELINE LP
10/23/2009
PLROW
   
2009-138522
   
A20. 
AL100
ALLIANCE 20" NORTH PIPELINE A
DENTON
TXPL01491.55
BNSF RAILWAY CO #09-37662
COWTOWN PIPELINE LP
3/26/2009
PERMIT
   
N/A
   
A21. 
AL100A1
ALLIANCE DELIVERY POINT
TARRANT
TX4390887.55
TRIPLE T FARMS LTD
COWTOWN PIPELINE LP
2/13/2009
SURF
   
D209188718
   
A22. **
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01404.55
MT COLE TRUST NO 2 & 3
CHIEF RESOURCES ALLIANCE PIPELINE LLC
3/26/2008
PLROW
   
2008-36679
2/9/2009
2009-14364
A23. **
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01404.55
MT COLE TRUST NO 2 & 3
           
Effective 2/9/09
2009-117217
A24. 
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01492.55
BNSF RAILWAY CO #09-37663
COWTOWN PIPELINE LP
3/26/2009
PERMIT
   
N/A
   
A25. **
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01419.55
M T COLE TRUST NO 2 & 3
COWTOWN PIPELINE LP
2/9/2009
PLROW
   
2009-14365
Effective 2/9/09
2009-117218
A26. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01429.55
CALVIN B PETERSON ET AL
CHIEF RESOURCES ALLIANCE PIPELINE LLC
10/31/2007
PLROW
   
2007135653
 
2009-109627
A27. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01464.55
DC METZGER PROPERTIES LTD
CHIEF RESOURCES ALLIANCE PIPELINE LLC
12/7/2007
PLROW
   
2008-55274
   
A28. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01493.55
BNSF RAILWAY CO #09-37759
COWTOWN PIPELINE LP
3/25/2009
PERMIT
   
N/A
   
A29. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01509.55
TXDOT FM 156 20090325057
COWTOWN PIPELINE LP
3/17/2009
PERMIT
   
N/A
   
A30. 
AL105D
ALLIANCE 12" GOLDEN ARBROOK
TARRANT
TXPL01396.55
CITY OF FORT WORTH
CHIEF RESOURCES ALLIANCE PIPELINE LLC
3/20/2006
PLROW
   
33346
   
A31. 
AL105D
ALLIANCE 12" GOLDEN ARBROOK
TARRANT
TXPL01430.55
SYNERGY INDUSTRIAL PARK LT
CHIEF OIL & GAS LLC
10/20/2004
PLROW
   
D205055742
   
A32. 
AL105D
ALLIANCE 12" GOLDEN ARBROOK
TARRANT
TXPL01467.55
TRANSCONTINENTAL REALTY IN
EAGLE MOUNTAIN PIPELINE CO LP
2/23/2006
PLROW
   
06-38728-3
   
A33. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01432.55
METROPORT CITIES FELLOWSHI
EAGLE MOUNTAIN PIPELINE CO LP
1/12/2006
PLROW
   
D206061770
   
A34. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01459.55
TARRANT COUNTY  06-26
EAGLE MOUNTAIN PIPELINE CO LP
3/6/2006
PERMIT
   
N/A
   
A35. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01468.55
TRANSCONTINENTAL REALTY IN
EAGLE MOUNTAIN PIPELINE CO LP
2/21/2006
PLROW
   
06-38718-2
   
A36. 
ALEL100A1
ALLIANCE DELIVERY POINT ELECTRIC LINE
TARRANT
TX4390900.55
BNSF RAILWAY CO #09-37863
COWTOWN PIPELINE LP
4/14/2009
PERMIT
   
N/A
   
A37. **
ALGL101
ALLIANCE 8" NORTH GAS LIFT B
DENTON
TXPL01508.55
TXDOT FM 156 20090326061
COWTOWN PIPELINE LP
3/27/2009
PERMIT
   
N/A
   
A38. 
ALGL101A
ALLIANCE COMMERCE LOOP
DENTON
TXPL01403.55
JAY C MCLENNAN
CHIEF RESOURCES ALLIANCE PIPELINE LLC
12/31/2007
PLROW
   
2008-8913
   
A39. 
ALGL101A
ALLIANCE COMMERCE LOOP
DENTON
TXPL01405.55
JEANNE SHELTON
CHIEF RESOURCES ALLIANCE PIPELINE LLC
12/18/2007
PLROW
   
2007-14660
   
A40. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01603.55
COWTOWN PIPELINE LP
COWTOWN PIPELINE LP
9/2/2009
PLROW
   
2009-138521
   



* Insofar as, and only insofar as, the item covers tracts depicted in green on
Schedule 1.2(e) Pipelines.


** Insofar as, and only insofar as, the item covers a 20” natural gas gathering
pipeline located within boundaries of the easement or permit.





Item #
Date
 
Parties
Counterparties
Subject  Matter
B1.
 
 
07-31-2009
 
 
Cowtown Pipeline L.P.
 
 
Texas Commission on Environmental Quality
 
Form PI-7-CERT
Certification and Registration of Permits by Rule
B2.
 
 
02-09-2009
 
 
Quicksilver Resources Inc.
 
 
Denton County
 
Application for Development Permit
(Denton County Flood Prevention Ordinance)
B3.
 
 
 
Chief Resources Alliance Pipeline LLC
 
 
City of Haslet, Texas
 
 
Specific Use Permit #P01270404
B4.
 
 
 
Chief Resources Alliance Pipeline LLC
 
 
City of Haslet, Texas
 
 
Specific Use Permit #PO6140405
B5.
 
 
Cowtown Pipeline L.P.
 
City of Haslet, Texas
 
Specific Use Permit #S0101-06
B6.
 
 
Cowtown Pipeline L.P.
 
City of Haslet, Texas
 
Specific Use Permit #S0101-06
B7.
 
 
Cowtown Pipeline L.P.
 
City of Haslet, Texas
 
Specific Use Permit #S1201-06-A1
B8.
 
08-04-2009
 
Cowtown Pipeline L.P.
 
Railroad Commission of Texas
 
Permit to Operate Pipeline






--------------------------------------------------------------------------------


Map [map2.jpg]
 

--------------------------------------------------------------------------------




Schedule 1.3(e)


Excluded Items


None.



--------------------------------------------------------------------------------


 
Schedule 1.3(j)


Excluded Rights-of-Way




Item #
Line No.
Line Name
County
File No
Grantor
Original Grantee
Agmt Dated
File Type
recorded_book
recorded_page
recorded_entry
Amended Dated
Amendment Recorded
1. *
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01349.55
BNSF RAILWAY CO #04-26240
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
2. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01352.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/30/2008
PLROW
   
D208252656
   
3. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01364.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D200861967
   
4. *
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01373.55
AIL INVESTMENT LP ET AL
EAGLE MOUNTAIN PIPELINE CO LP
7/1/2005
PLROW
   
D205357288
Effective 7/1/2005
 D208215295
5. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01353.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/30/2008
PLROW
   
D208252659
   
6. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01354.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/30/2008
PLROW
   
D208252658
   
7. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01355.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/30/2008
PLROW
   
D208252657
   
8. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01356.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/30/2008
PLROW
   
D208252655
   
9. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01357.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215305
   
10. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01358.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215290
   
11. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01359.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215291
   
12. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01360.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215316
   
13. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01363.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215307
   
14. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01367.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215289
   
15. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01368.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215309
   
16. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01369.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215297
   
17. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01372.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215311
   
18. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01375.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215317
   
19. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01377.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215296
   
20. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01382.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215298
   
21. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01383.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215314
   
22. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01384.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215310
   
23. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01385.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215315
   
24. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01386.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215313
   
25. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01388.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215300
   
26. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01389.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215292
   
27. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01390.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215301
   
28. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01394.55
TXU ELECTRIC DELIVERY CO
EAGLE MOUNTAIN PIPELINE CO LP
10/28/2005
PLROW
   
2006-52082
   
29. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01395.55
TXU ELECTRIC DELIVERY CO
EAGLE MOUNTAIN PIPELINE CO LP
10/28/2005
PLROW
   
2006-52083
   
30. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01407.55
ALLIANCE CENTER WEST ASSOC
EAGLE MOUNTAIN PIPELINE CO LP
7/1/2005
PLROW
   
D205357286
   
31. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01420.55
EMAD A ELGOHAIL
EAGLE OIL & GAS CO
5/21/2003
PLROW
5343
2143
83570
   
32. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01421.55
CARL BRASWELL ET UX
EAGLE MOUNTAIN PIPELINE CO LP
6/2/2005
PLROW
   
2006-47568
   
33. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01422.55
CLYDE E WALL ET UX
EAGLE MOUNTAIN PIPELINE CO LP
6/15/2005
PLROW
   
2006-47570
   
34. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01424.55
DARIN WINGER ET UX
EAGLE MOUNTAIN PIPELINE CO LP
6/15/2005
PLROW
   
2006-47572
   
35. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01425.55
RUSSELL E HALL ET UX
EAGLE MOUNTAIN PIPELINE CO LP
1/24/2006
PLROW
   
2006-9335
   
36. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01426.55
RANDY DAY ET UX
EAGLE MOUNTAIN PIPELINE CO LP
2/24/2006
PLROW
   
2006-27642
   
37. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01427.55
GRANT T DOSTERT ET UX
EAGLE MOUNTAIN PIPELINE CO LP
1/31/2006
PLROW
   
2006-13446
   
38. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01431.55
KELLY DACRE ET AL
EAGLE MOUNTAIN PIPELINE CO LP
8/27/2005
PLROW
   
2008-50467
   
39. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01434.55
FREDERIK FLOREN TRUSTEE
EAGLE MOUNTAIN PIPELINE CO LP
4/1/2005
PLROW
   
D206161683
   
40. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01435.55
MARK J DAVIS ET UX
CHIEF OIL & GAS LLC
12/14/2004
PLROW
   
D205055743
   
41. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01444.55
INTEL CORPORATION
CHIEF RESOURCES ALLIANCE PIPELINE LLC
12/6/2007
PLROW
   
2008-8914
   
42. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01447.55
AIL INVESTMENT LP
EAGLE MOUNTAIN PIPELINE CO LP
1/1/2006
PLROW
   
2006-56358
   
43. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01449.55
TXDOT 220-HPG-8-05
EAGLE MOUNTAIN PIPELINE CO LP
1/7/2005
PERMIT
   
N/A
   
44. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01450.55
TXDOT 220-HPG-244-05
EAGLE MOUNTAIN PIPELINE CO LP
4/27/2005
PERMIT
   
N/A
   
45. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01451.55
TXDOT  220-G-279-04
EAGLE MOUNTAIN PIPELINE CO LP
9/23/2004
PERMIT
   
N/A
   
46. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01452.55
TXDOT 220-G-311-04
EAGLE MOUNTAIN PIPELINE CO LP
10/11/2004
PERMIT
   
N/A
   
47. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01461.55
DENTON COUNTY DEPT OF PUBL
EAGLE MOUNTAIN PIPELINE CO LP
7/11/2005
PERMIT
   
N/A
   
48. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01462.55
DENTON COUNTY DEPT OF PUBL
EAGLE MOUNTAIN PIPELINE CO LP
7/11/2006
PERMIT
   
N/A
   
49. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01463.55
DENTON COUNTY DEPT OF PUBL
EAGLE MOUNTAIN PIPELINE CO LP
7/11/2005
PERMIT
   
N/A
   
50. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01469.55
ETHEL ROBERTA FANNING ET A
EAGLE MOUNTAIN PIPELINE CO LP
6/17/2005
SURF
   
D206136009
   
51. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01473.55
DOROTHY GEBERT
SOUTHWESTERN GAS PIPELINE INC
2/28/2002
PLROW
5111
3131
77442
   
52. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01474.55
SUSAN HORD ACREY ET VIR
STAR OF TEXAS ENERGY SERVICES INC
10/13/2005
PLROW
   
D205306818
   
53. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01475.55
DORIS S ERICKSON
STAR OF TEXAS ENERGY SERVICES INC
1/17/2003
PLROW
   
D203078038
   
54. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01476.55
GLEN HYDE ET AL
CANTERA GAS GATHERING INC
5/13/2002
SURF
5086
3219
61548
   
55. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01477.55
PHILLIP K SOTEL 2000 TRUST
STAR OF TEXAS ENERGY SERVICES INC
11/10/2003
PLROW
   
D203463901
   
56. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01478.55
PHILLIP K SOTEL 2000 TRUST
STAR OF TEXAS ENERGY SERVICES INC
11/11/2003
PLROW
   
D203463902
   
57. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01480.55
CITY OF FORT WORTH
CHIEF OIL & GAS LLC
6/16/2004
PLROW
   
30085
   
58. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01482.55
UNION PACIFIC RAILROAD CO
EAGLE MOUNTAIN PIPELINE CO LP
5/6/2005
PERMIT
   
236676
   
59. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01485.55
ONCOR ELECTRIC DELIVERY CO
CHIEF RESOURCES ALLIANCE PIPELINE LLC
2/11/2008
PERMIT
   
N/A
   
60. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01500.55
BNSF RAILWAY CO #08-35503
CHIEF RESOURCES ALLIANCE PIPELINE LLC
4/3/2008
PERMIT
   
N/A
   
61. 
651-A
ALLIANCE PIPELINE
DENTON
TXPL01554.55
BNSF RAILWAY CO #08-37356
COWTOWN PIPELINE PTRS LP
9/9/2009
PERMIT
   
N/A
   
62. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01577.55
JAMES RUSSELL EGESTON MD
SOUTHWESTERN GAS PIPELINE INC
3/12/2007
PLROW
   
D207107551
   
63. 
AL103
ALLIANCE 20" WEST LINE
TARRANT
TXPL01562.55
CITY OF FORT WORTH
COWTOWN PIPELINE LP
9/9/2009
PLROW
   
39098
   
64. 
AL104
ALLIANCE 20" EAST LINE
TARRANT
TXPL01376.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215318
   
65. 
AL104A1
ALLIANCE 8" COMMERCE A PAD TO COMMERCE B
DENTON
TXPL01374.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215302
   
66. 
AL104A2
ALLIANCE COMMERCE LOOP - TECH CENTER 8"
DENTON
TXPL01379.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215293
   
67. 
AL104A2
ALLIANCE COMMERCE LOOP - TECH CENTER 8"
TARRANT
TXPL01479.55
CITY OF FORT WORTH
CHIEF OIL & GAS LLC
4/24/2006
PERMIT
   
33445
   
68. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
DENTON
TXPL01365.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
2009-23358
   
69. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
DENTON
TXPL01366.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
2009-23357
   
70. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
TARRANT
TXPL01378.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215303
   
71. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
TARRANT
TXPL01380.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215312
   
72. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
TARRANT
TXPL01381.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215294
   
73. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
DENTON
TXPL01387.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
2009-23366
   
74. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
DENTON
TXPL01455.55
DENTON COUNTY DEPT OF PUBL
EAGLE MOUNTAIN PIPELINE CO LP
4/28/2006
PERMIT
   
N/A
   
75. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01406.55
DONALD G MOORE ET UX
EAGLE MOUNTAIN PIPELINE CO LP
11/30/2005
PLROW
   
D205379417
   
76. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01428.55
BAPTIST MISSIONARY ASSOC
EAGLE MOUNTAIN PIPELINE CO LP
10/14/2005
PLROW
   
D206061773
   
77. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01436.55
ONE PRAIRIE MEADOWS LTD
EAGLE MOUNTAIN PIPELINE CO LP
1/12/2006
PLROW
   
D206061769
   
78. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01438.55
GORDON NEIL WHITE ET UX
EAGLE MOUNTAIN PIPELINE CO LP
8/10/2005
PLROW
   
D206119318
   
79. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01439.55
MICHAEL K DOTSON ET UX
EAGLE MOUNTAIN PIPELINE CO LP
1/5/2006
PLROW
   
D206017089
   
80. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01440.55
MARTIN LYNN GOWINS
EAGLE MOUNTAIN PIPELINE CO LP
3/13/2006
PLROW
   
D206080938
   
81. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01441.55
JAMES E FORMAN ET UX
EAGLE MOUNTAIN PIPELINE CO LP
8/14/2005
PLROW
   
D205379416
   
82. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01442.55
MARTY M MELVIN ET UX
EAGLE MOUNTAIN PIPELINE CO LP
8/4/2005
PLROW
   
D205379418
   
83. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01445.55
ONE WOODLAND SPRINGS
EAGLE MOUNTAIN PIPELINE CO LP
1/12/2006
PLROW
   
D206061768
   
84. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01446.55
ONE WOODLAND SPRINGS
EAGLE MOUNTAIN PIPELINE CO LP
1/12/2006
PLROW
   
D206061767
   
85. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01456.55
TARRANT COUNTY 06-30
EAGLE MOUNTAIN PIPELINE CO LP
3/10/2006
PERMIT
   
N/A
   
86. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01457.55
TARRANT COUNTY  06-09
EAGLE MOUNTAIN PIPELINE CO LP
1/23/2006
PERMIT
   
N/A
   
87. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01458.55
TARRANT COUNTY  06-10
EAGLE MOUNTAIN PIPELINE CO LP
1/23/2006
PERMIT
   
N/A
   
88. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01465.55
GREG ALUMBAUGH ET UX
EAGLE MOUNTAIN PIPELINE CO LP
4/18/2006
PLROW
   
05-37274-1
   
89. 
AL105D2
ALLIANCE HINTON MELVIN LATERAL
TARRANT
TXPL01466.55
DARRYL KAZEN ET UX
EAGLE MOUNTAIN PIPELINE CO LP
4/18/2006
PLROW
   
06-38618-1
   
90. 
651-A
ALLIANCE PIPELINE
TARRANT
TX4390901.55
MARTY M MELVIN ET UX
CHIEF RESOURCES ALLIANCE PIPELINE LLC
8/4/2005
SURF
   
D205379419
   
91. 
AL104A2B
ALLIANCE 8" LAT TECH CTR S TO GRAPHIC
TARRANT
TXPL01448.55
ADL DEVELOPMENT LP
EAGLE MOUNTAIN PIPELINE CO LP
7/1/2005
PLROW
   
D205357287
12/20/2007
D208026060



* Insofar as, and only insofar as, the item covers tracts depicted in orange on
Schedule 1.2(e) Pipelines.
 

--------------------------------------------------------------------------------


 
Schedule 5.5


Seller’s Conflicts


None.
 

--------------------------------------------------------------------------------


 
Schedule 5.7


Litigation


Dispute with Exterran Energy Solutions, L.P. with respect to the following
compression services agreements:


1.     
Schedule ‘A” to Master Compression Services Agreement dated September 10, 2008
by and between Quicksilver Resources Inc. and Exterran Energy Solutions, L.P.
covering compression services for Alliance Gathering Station Unit #1





2.     
Schedule ‘A” to Master Compression Services Agreement dated September 10, 2008
by and between Quicksilver Resources Inc. and Exterran Energy Solutions, L.P.
covering compression services for Alliance Gathering Station Unit #2





3.     
Schedule ‘A” to Master Compression Services Agreement dated September 10, 2008
by and between Quicksilver Resources Inc. and Exterran Energy Solutions, L.P.
covering compression services for Alliance Gathering Station Unit #3



4.     
Schedule ‘A” to Master Compression Services Agreement dated September 10, 2008
by and between Quicksilver Resources Inc. and Exterran Energy Solutions, L.P.
covering compression services for Alliance Gathering Station Unit #3

 
 

--------------------------------------------------------------------------------


 
Schedule 5.8


Taxes and Assessments


None.


--------------------------------------------------------------------------------


 
Schedule 5.9


Compliance with Laws




Reference is made to the items listed in Schedule 5.11 Governmental
Authorizations and Schedule 5.20 Environmental.
 

--------------------------------------------------------------------------------


 
Schedule 5.10(a)


Material Contracts


Item #
Date
 
Parties
Counterparties
Subject Matter
1.
 
10-01-2009
 
Cowtown Pipeline L.P.
 
Devon Energy Production Company
 
Gas Gathering Agreement
2.
 
___*
Cowtown Pipeline L.P.
 
Crosstex
 
Gas Gathering Agreement
3.
 
12-01-2009
Cowtown Pipeline L.P.
 
Quicksilver Resources Inc.
 
Gas Gathering Agreement
4.
 
08-21-2009
 
Cowtown Pipeline L.P.
 
Denton County Electric Cooperative
 
Agreement for Provision of Electric Service
5.
 
 
08-21-2009
 
 
Cowtown Pipeline L.P.
 
 
Denton County Electric Cooperative
 
Transmission Interconnection Requirements Agreement
6.
 
01-01-2006
 
Quicksilver Resources Inc.
 
Universal Compression, Inc.
 
Master Compression Services Agreement
7.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #3)
8.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #2)
9.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #4)
10.
 
 
 
06-30-2009
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #5)
11.
 
 
 
06-30-2009
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #6)
12.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P.
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #1)
13.
 
04-01-2009
 
Cowtown Pipeline L.P.
 
Eni Petroleum US LLC
 
Gas Gathering Agreement



*  While the parties to this agreement have agreed upon the terms of this
agreement, Crosstex has not yet executed this agreement.
 

--------------------------------------------------------------------------------


 
Schedule 5.10(b)


Contract Matters


Reference is made to the item described on Schedule 5.7 Litigation.
 

--------------------------------------------------------------------------------


 
Schedule 5.11


Governmental Authorizations




Any non-compliance that may result from the failure to comply with any Transfer
Requirement referenced in Schedule 5.12 Preference Rights and Transfer
Requirements involving a Governmental Body.
 

--------------------------------------------------------------------------------


 
Schedule 5.12


Preference Rights and Transfer Requirements


I.  
Preference Rights: None



II.  
Transfer Requirements:



Item #
Line No.
Line Name
County
File No
Grantor
Original Grantee
Agmt Dated
File Type
Recorded - Book
Recorded - Page
Document #
Amended Dated
Amendment Recorded
A1. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01347.55
BNSF RAILWAY CO #04-26236
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A2. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01348.55
BNSF RAILWAY CO #04-26238
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A3. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01349.55
BNSF RAILWAY CO #04-26240
CHIEF OIL & GAS LLC
2/19/2004
PERMIT
   
N/A
   
A4. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01361.55
ADL DEVELOPMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215288
   
A5. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01362.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215308
   
A6. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01370.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215319
   
A7. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01371.55
AIL INVESTMENT LP
CHIEF RESOURCES ALLIANCE PIPELINE LLC
5/19/2008
PLROW
   
D208215320
   
A8. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01373.55
AIL INVESTMENT LP ET AL
EAGLE MOUNTAIN PIPELINE CO LP
7/1/2005
PLROW
   
D205357288
Effective 7/1/2005
 D208215295
A9. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01471.55
FW FORT WORTH 109 LP
EAGLE MOUNTAIN PIPELINE CO LP
2/4/2005
PLROW
   
D205055740
   
A10. 
651-A
ALLIANCE PIPELINE
TARRANT
TXPL01472.55
FW FORT WORTH 109 LP
EAGLE MOUNTAIN PIPELINE CO LP
2/4/2005
PLROW
   
D205055741
   
A11. 
AL100
ALLIANCE 20" NORTH PIPELINE A
DENTON
TXPL01491.55
BNSF RAILWAY CO #09-37662
COWTOWN PIPELINE LP
3/26/2009
PERMIT
   
N/A
   
A12. 
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01404.55
MT COLE TRUST NO 2 & 3
CHIEF RESOURCES ALLIANCE PIPELINE LLC
3/26/2008
PLROW
   
2008-36679
2/9/2009
2009-14364
A13. 
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01404.55
MT COLE TRUST NO 2 & 3
           
Effective 2/9/09
2009-117217
A14. 
AL102
ALLIANCE 20" NORTH PIPELINE C
DENTON
TXPL01492.55
BNSF RAILWAY CO #09-37663
COWTOWN PIPELINE LP
3/26/2009
PERMIT
   
N/A
   
A15. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01419.55
M T COLE TRUST NO 2 & 3
COWTOWN PIPELINE LP
2/9/2009
PLROW
   
2009-14365
Effective 2/9/09
2009-117218
A16. 
AL104
ALLIANCE 20" EAST LINE
DENTON
TXPL01493.55
BNSF RAILWAY CO #09-37759
COWTOWN PIPELINE LP
3/25/2009
PERMIT
   
N/A
   
A17. 
AL105D
ALLIANCE 12" GOLDEN ARBROOK
TARRANT
TXPL01396.55
CITY OF FORT WORTH
CHIEF RESOURCES ALLIANCE PIPELINE LLC
3/20/2006
PLROW
   
33346
   
A18. 
ALEL100A1
ALLIANCE DELIVERY POINT ELECTRIC LINE
TARRANT
TX4390900.55
BNSF RAILWAY CO #09-37863
COWTOWN PIPELINE LP
4/14/2009
PERMIT
   
N/A
   
A19. 
ALGL101A
ALLIANCE COMMERCE LOOP
DENTON
TXPL01405.55
JEANNE SHELTON
CHIEF RESOURCES ALLIANCE PIPELINE LLC
12/18/2007
PLROW
   
2007-14660
   





Item #
Date
 
Parties
Counterparties
Subject Matter
B1.
 
01-01-2006
 
Quicksilver Resources Inc.
 
Universal Compression, Inc.
 
Master Compression Services Agreement
B2.
 
 
09-10-2008
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #3)
B3.
 
 
09-10-2008
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #2)
B4.
 
 
09-10-2008
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #4)
B5.
 
 
06-30-2009
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #5)
B6.
 
 
06-30-2009
 
 
Quicksilver Resources Inc.
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Pad Unit #6)
B7.
 
 
09-10-2008
 
 
Quicksilver Resources Inc.
 
 
Exterran Energy Solutions, L.P..
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #1)
B8.
 
 
 
09-10-2008
 
 
 
Quicksilver Resources Inc.
 
 
 
Exterran Energy Solutions, L.P..
 
Schedule ‘A’ to Master Compression Services Agreement
(Alliance Gathering Station Unit #3)
B9.
 
05-13-2009
 
Quicksilver Resources  Inc.
 
Williams Scotsman, Inc.
Lease Agreement (modular office building)

 

--------------------------------------------------------------------------------


 
Schedule 5.13


Outstanding Capital Commitments


Order #
Requisitioner
Rev #
Dept
Order Date
Description
Required Date
Quantity
Effective Date
 Unit Price
Buyer
Line Total
Vendor
Status
Order Currency
Base Total
 Total Paid
Balance
                                   
09-0327
HBROWNE
1
MIDSTREAM
06-03-2009
Siemens
09-04-2009
2
 
 300000.00
CCARMAN
600000.00
SIEMENS
Awarded
$600,000.00
 $ 687,352.25
$ 259,373.00
 $   427,979.25
                         
Base Total :
       
09-0475
DKOBLINSKI
0
MIDSTREAM
11/6/2009
20 X .375" LP
1/18/2010
57000
 
 $ 43.99
HHUDLER
2507430
AMERICAN STEEL PIPE
Awarded
$2,507,430.00
 $ 2,507,430.00
$               -
 $ 2,507,430.00
09-0475
DKOBLINSKI
0
MIDSTREAM
11/6/2009
20 x .500" LP
1/18/2010
15000
 
 $  65.18
HHUDLER
977700
AMERICAN STEEL PIPE
Awarded
$977,700.00
 $ 977,700.00
 $               -
 $ 977,700.00
                         
Base Total :
       
09-0397
HBROWNE
0
MIDSTREAM
08-18-2009
Cuttler
09-01-2009
1
08-18-2009
 292500.00
HHUDLER
292500.00
ELLIOTT
Awarded
$292,500.00
 $ 307,304.00
 
 $ 307,304.00
                         
Base Total :
       
09-0405
HMARSHALL
0
MIDSTREAM
08-26-2009
Enerflex
12-31-2009
4
08-26-2009
 1821128.00
HHUDLER
7284512.00
ENERFLEX
Awarded
$7,284,512.00
 $ 7,284,512.00
 $ 728,451.20
 $ 6,556,060.80
                         
Base Total :
       
09-0466
HMARSHALL
1
MIDSTREAM
10-30-2009
New Natco
02-08-2010
1
 
 744994.00
HHUDLER
744994.00
NATCO
Awarded
$744,994.00
 $ 744,994.00
 $                 -
 $ 744,994.00
                         
Base Total :
       
09-0474
HMARSHALL
0
MIDSTREAM
11-05-2009
460 gpm
01-28-2010
1
11-05-2009
 4483423.00
HHUDLER
4483423.00
SOUTHTEX
Awarded
$4,483,423.00
 $ 4,855,780.00
 $ 1,699,523.00
 $ 3,156,257.00
                                   
09-0496
HMARSHALL
0
MIDSTREAM
11-20-2009
Virginia
03-05-2010
1
11-20-2009
 221750.00
HHUDLER
221750.00
VIRGINIA
Awarded
$221,750.00
 $ 436,750.00
 $                 -
 $ 436,750.00
 
HMARSHALL
     
Virginia
 
1
 
 215000.00
 
215000.00
 
Awarded
$215,000.00
     

 

--------------------------------------------------------------------------------


 
Schedule 5.20


Environmental Matters


Concrete piers to support electrical conduit have been constructed at the
Facility.  These piers were constructed prior to obtaining an amendment to a
Denton County Development Permit.  An amendment is currently being sought.



--------------------------------------------------------------------------------


 
Schedule 5.21(b)


Title Matters


1.  
Pursuant to a verbal agreement with representatives of ADL Development, L.P.,
AIL Investment, L.P. and Alliance Center-West Association, Seller has installed
a 20” gas gathering pipeline and a 6” saltwater transportation pipeline on land
owned by those entities west of Farm Road 156 in Tarrant County and
Denton County, Texas.  The lines have been installed at or near an existing 12”
gas gathering pipeline for which Seller has an existing easement.



2.  
The following pipelines are currently in use by Seller although a written
agreement permitting such use has not been located:



a.  
Alliance 8-inch Pipeline Near Haslet, Texas:

Consisting of approximately 700 feet of the Alliance 8-inch (8”) pipeline
situated in the MEP & PRR Co. Survey, A-1132, and the C. Boyd Survey, A-225,
Haslet, Tarrant County, Texas, and being all that portion of said 8-inch
pipeline located west of BNSF Railroad and North and South of FM 718 (Avondale
Haslet Road).   Approximately 200 feet of said 8-inch pipeline being located
north of FM 718 and west of BNSF Railroad and on lands that appear to be owned
by Tax Parcel Landowner Hall-Nance Ranch Ltd., and approximately 500 feet of
said 8-inch pipeline being located south of FM 718 and west of BNSF Railroad and
on lands that appear to be owned by Tax Parcel Landowner Triple T Farms Ltd.


b.  
Alliance G to J 10-inch Pipeline Near Haslet, Texas:

 
Consisting of approximately 950 feet of the Alliance G to J 10-inch (10”)
pipeline situated in the B. Lavois Survey, A-991, Haslet, Tarrant County, Texas,
and being all that portion of said 950 feet of 10-inch pipeline located
immediately south of and adjacent to Westport Parkway and west of and adjacent
to Harmon Road.  The approximate most northern 300 feet of said 950 feet of
10-inch pipeline being located on lands that appear to be owned by Tax Parcel
Landowner City of Fort Worth, and the approximate southerly 650 feet of said 950
feet of 10-inch pipeline being located on lands that appear to be owned by Tax
Parcel Landowner RWJ Realty LLC.


AND:


Consisting of approximately 2300 feet of the Alliance G to J 10-inch (10”)
pipeline situated in the WM Scott Survey, A-1957, Haslet, Tarrant County, Texas,
and being all that portion of the most southwesterly approximately 2300 feet of
said Alliance G to J 10-inch pipeline.   The approximate 2300 feet of said
10-inch pipeline being located on lands that appear to be owned by Tax Parcel
Landowner Fort Worth Railroad Salvage, Inc.


c.  
Alliance 10-inch Golden Arbrook Pipeline:



Consisting of approximately 4000 feet of the 10-inch Golden Arbrook Pipeline
situated in the H. Davidson Survey, A-437, the J. Eastman Survey, A-901, the
I&GNRR Survey, A-827, and the W. McCowen Survey, A-999, Tarrant County, Texas,
and being all that portion of said 10-inch pipeline located north of Keller
Hicks Road and south of the AIL Investment, L.P. property that the Alliance
Cozart Well Pad is located on. The approximate most northern 3100 feet of said
4000 feet of 10-inch pipeline being located on lands that appear to be owned by
Tax Parcel Landowner State of Texas For The Benefit Of The Permanent School
Fund, and the approximate southern 900 feet of said 4000 feet of 10-inch
pipeline being located on lands that appear to be owned by Tax Parcel Landowner
Transcontinental Realty Investments.
 

--------------------------------------------------------------------------------




Schedule 6.4(b)


Purchasers’ Conflicts


None.
 

--------------------------------------------------------------------------------



Schedule 7.6


Operation of Business


Operations related to those items listed on Schedule 5.13 Outstanding Capital
Commitments.
 